Name of proof of claims where to                     Case   19-10953-CSS     Doc 562   Filed 01/08/20   Page 1 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (UNKNOWN)



****CLAIM NUMBER VOIDED BY AGENT****              Claim Number: 302
                                                  Claim Date: / /
                                                  Debtor: DEBTOR NOT FOUND
                                                  Comments: EXPUNGED


TOTAL                      Claimed:                          $0.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
Name of proof of claims where to                     Case   19-10953-CSS   Doc 562       Filed 01/08/20     Page 2 of 146            Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (UNKNOWN)




                                                                      Summary Page

                Total Number of Filed Claims:                  1                                          Claimed Amount     Allowed Amount

                                                                       Administrative:                               $0.00              $0.00
                                                                       Priority:                                     $0.00              $0.00
                                                                       Secured:                                      $0.00              $0.00
                                                                       Unsecured:                                    $0.00              $0.00
                                                                       Total:                                        $0.00              $0.00
Name of proof of claims where to                      Case   19-10953-CSS     Doc 562   Filed 01/08/20   Page 3 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



NORTHCOAST SEAFOODS                                Claim Number: 1
5 DRY DOCK AVE                                     Claim Date: 05/06/2019
BOSTON, MA 02210                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $14,528.93
DALLAS COUNTY                                      Claim Number: 5
LINEBARGER GOGGAN BLAIR & SAMPSON LLP              Claim Date: 05/06/2019
ATTN ELIZABETH WELLER                              Debtor: KONA GRILL, INC.
2777 N STEMMONS FREEWAY STE 1000                   Comments: EXPUNGED
DALLAS, TX 75207                                   DOCKET: 536 (12/17/2019)

SECURED                    Claimed:                     $17,341.98 UNLIQ
ROOFTOP SOLUTIONS                                  Claim Number: 6
2019 CORPORATE LANE STE 119                        Claim Date: 05/07/2019
NAPERVILLE, IL 60563                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $2,397.12
TIMBERLAKE MECHANICAL SERVICES INC                 Claim Number: 7
7042 ALAMO DOWNS PKWY #300                         Claim Date: 05/07/2019
SAN ANTONIO, TX 78238                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $2,840.38
WINGFIELD'S CLEANING SERVICE                       Claim Number: 8
PO BOX 454                                         Claim Date: 05/08/2019
BRENTWOOD, TN 37024                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $975.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
Name of proof of claims where to                      Case   19-10953-CSS     Doc 562   Filed 01/08/20   Page 4 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



CENTERPOINT ENERGY                                 Claim Number: 9
PO BOX 1700                                        Claim Date: 05/07/2019
HOUSTON, TX 77251                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $5,574.85
BOB'S WINDOW CLEANING OF FLORIDA INC               Claim Number: 10
1047 N EAST AVE                                    Claim Date: 05/10/2019
SARASOTA, FL 34237                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $1,380.30
GRANITE LLC                                        Claim Number: 12
100 NEWPORT AVE                                    Claim Date: 05/13/2019
QUINCY, MA 02171                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $4,915.27
COLORADO COMFORT PRODUCTS                          Claim Number: 13
255 WYANDOT ST                                     Claim Date: 05/13/2019
DENVER, CO 80223                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $1,237.05
STANDARD RESTAURANT EQUIPMENT                      Claim Number: 14
879 SO 4400 W                                      Claim Date: 05/13/2019
SALT LAKE CITY, UT 84104                           Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $1,152.16




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 2
Name of proof of claims where to                      Case   19-10953-CSS     Doc 562   Filed 01/08/20   Page 5 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



MEDALLION ELECTRIC INC                             Claim Number: 15
236 TURIN DR                                       Claim Date: 05/13/2019
DALLAS, TX 75217                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $2,158.16
TEMP-CON LLC                                       Claim Number: 16
15670 S KEELER STREET                              Claim Date: 05/13/2019
OLATHE, KS 66062                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $7,065.00
SHAMROCK FOODS COMPANY                             Claim Number: 17
2540 N 29TH AVE                                    Claim Date: 05/13/2019
PHOENIX, AZ 85009                                  Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $32,371.66
SOUTHERN GLAZER'S WINE & SPIRITS OF TX             Claim Number: 18
ATTN HELENE NICHOLSON, DIRECTOR LEGAL              Claim Date: 05/09/2019
14911 QUORUM DRIVE, STE 150                        Debtor: KONA GRILL, INC.
DALLAS, TX 75254                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                      $1,598.20
SOUTHERN GLAZER'S WINE & SPIRITS OF MO             Claim Number: 19
ATTN HELENE NICHOLSON, DIRECTOR LEGAL              Claim Date: 05/09/2019
14911 QUORUM DRIVE, STE 150                        Debtor: KONA GRILL, INC.
DALLAS, TX 75254                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                      $6,496.76




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 3
Name of proof of claims where to                      Case   19-10953-CSS     Doc 562   Filed 01/08/20   Page 6 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



SOUTHERN GLAZER'S WINE & SPIRITS INDIANA           Claim Number: 20
ATTN HELENE NICHOLSON, DIRECTOR LEGAL              Claim Date: 05/09/2019
14911 QUORUM DRIVE, STE 150                        Debtor: KONA GRILL, INC.
DALLAS, TX 75254                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                      $1,738.94
SOUTHERN GLAZER'S WINE & SPIRITS OF CO             Claim Number: 21
ATTN HELENE NICHOLSON, DIRECTOR LEGAL              Claim Date: 05/09/2019
14911 QUORUM DRIVE, STE 150                        Debtor: KONA GRILL, INC.
DALLAS, TX 75254                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                      $2,849.38
SOUTHERN GLAZER'S WINE & SPIRITS OF MN             Claim Number: 22
ATTN HELENE NICHOLSON, DIRECTOR LEGAL              Claim Date: 05/09/2019
14911 QUORUM DRIVE, STE 150                        Debtor: KONA GRILL, INC.
DALLAS, TX 75254                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                      $4,043.39
SOUTHERN GLAZER'S WINE & SPIRITS OF IL             Claim Number: 23
ATTN HELENE NICHOLSON, DIRECTOR LEGAL              Claim Date: 05/09/2019
14911 QUORUM DRIVE, STE 150                        Debtor: KONA GRILL, INC.
DALLAS, TX 75254                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                      $8,406.11
SOUTHERN GLAZER'S WINE & SPIRITS OF NV             Claim Number: 24
ATTN HELENE NICHOLSON, DIRECTOR LEGAL              Claim Date: 05/09/2019
14911 QUORUM DRIVE, STE 150                        Debtor: KONA GRILL, INC.
DALLAS, TX 75254                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                      $5,939.23




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 4
Name of proof of claims where to                      Case   19-10953-CSS     Doc 562    Filed 01/08/20   Page 7 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



SOUTHERN GLAZER'S WINE & SPIRITS OF NE             Claim Number: 25
ATTN HELENE NICHOLSON, DIRECTOR LEGAL              Claim Date: 05/09/2019
14911 QUORUM DRIVE, STE 150                        Debtor: KONA GRILL, INC.
DALLAS, TX 75254                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                      $1,671.33
ADP LLC                                            Claim Number: 26
1851 N RESLER                                      Claim Date: 05/14/2019
EL PASO, TX 79912                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $14,902.33
NEW JERSEY FIRE EQUIPMENT LLC                      Claim Number: 27
41 PINE ST STE 103                                 Claim Date: 05/17/2019
ROCKAWAY, NJ 07866                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $1,224.70
PAPER ROLL PRODUCTS LLC                            Claim Number: 28
980 LOAN OAK RD SUITE 130                          Claim Date: 05/17/2019
EAGAN, MN 55121                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $1,335.14
ARAMARK UNIFORM & CAREER APPAREL LLC               Claim Number: 29
F/K/A ARAMARK UNIFORM & CAREER APPAREL             Claim Date: 05/17/2019
C/O HAWLEY TROXELL ATTN SHEILA SCHWAGER            Debtor: KONA GRILL, INC.
PO BOX 1617                                        Comments: POSSIBLY AMENDED BY 10259
BOISE, ID 83701                                    DOCKET: 502 (11/15/2019)

PRIORITY                   Claimed:                      $6,774.19
UNSECURED                  Claimed:                    $136,660.43




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 5
Name of proof of claims where to                      Case   19-10953-CSS     Doc 562   Filed 01/08/20   Page 8 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



GET FRESH PRODUCE                                  Claim Number: 30
1441 BREWSTER CREEK BLVD                           Claim Date: 05/20/2019
BARTLETT, IL 60103                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $29,830.06
KANSAS CITY POWER & LIGHT                          Claim Number: 31
PO BOX 11739                                       Claim Date: 05/20/2019
KANSAS CITY, MO 64138-0239                         Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $4,245.10
NEVADA POWER COMPANY                               Claim Number: 32
DBA NV ENERGY                                      Claim Date: 05/20/2019
PO BOX 10100                                       Debtor: KONA GRILL, INC.
RENO, NV 89520


UNSECURED                  Claimed:                      $5,770.39
RSR FORMERLY TAYLOR OF IDAHO                       Claim Number: 33
272 SW 5TH AVE                                     Claim Date: 05/21/2019
MERIDIAN, ID 83642                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                           $28.24
ROCKING H PLUMBING LLC                             Claim Number: 35
101 N KAUFMAN #113                                 Claim Date: 05/21/2019
SEAGOVILLE, TX 75159                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $2,527.10




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 6
Name of proof of claims where to                      Case   19-10953-CSS     Doc 562   Filed 01/08/20   Page 9 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



VIKING ELECTRIC SUPPLY INC                         Claim Number: 36
451 INDUSTRIAL BLVD NE                             Claim Date: 05/21/2019
MINNEAPOLIS, MN 55413                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $885.80
ENVIROMATIC COPORATION OF AMERICA INC              Claim Number: 37
5936 PILLSBURY AVE S                               Claim Date: 05/21/2019
MINNEAPOLIS, MN 55419                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $1,048.73
CS ILLUMINATION INC                                Claim Number: 38
1210 KEYSTONE WAY SUITE A                          Claim Date: 05/21/2019
VISTA, CA 92081                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                      $2,644.53
SECURE CASH ADVANTAGE                              Claim Number: 39
200 RIVERSIDE IND PKWY                             Claim Date: 05/21/2019
PORTLAND, ME 04103                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $155.10
VINCENTBENJAMIN                                    Claim Number: 40
2415 E CAMELBACK ROAD, SUITE 1000                  Claim Date: 05/21/2019
PHOENIX, AZ 85016                                  Debtor: KONA GRILL, INC.
                                                   Comments: POSSIBLY AMENDED BY 41
                                                   Amended by Claim 41

UNSECURED                  Claimed:                      $2,659.45




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 7
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 10 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



VINCENTBENJAMIN                                    Claim Number: 41
2415 E CAMELBACK ROAD STE 1000                     Claim Date: 05/22/2019
PHOENIX, AZ 85016                                  Debtor: KONA GRILL, INC.
                                                   Comments:
                                                   Amends Claim 40

UNSECURED                  Claimed:                            $0.00
SOUTHERN GLAZER'S WINE & SPIRITS HAWAII            Claim Number: 42
ATTN HELENE NICHOLSON - DIRECTOR LEGAL             Claim Date: 05/17/2019
14911 QUORUM DR STE 150                            Debtor: KONA GRILL, INC.
DALLAS, TX 75254                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                          $523.11
CULLIGAN OF DFW/HOUSTON                            Claim Number: 45
C/O CULLIGAN WATER                                 Claim Date: 05/20/2019
3201 PREMIER DR                                    Debtor: KONA GRILL, INC.
IRVING, TX 76053


UNSECURED                  Claimed:                         $2,048.96
HAPPY HUCKSTER CORP                                Claim Number: 46
DBA FARMART PRODUCE                                Claim Date: 05/20/2019
ATTN WILLIAM JEFFERSON                             Debtor: KONA GRILL, INC.
1111 E ASHLAND AVE
FOLCROFT, PA 19032

UNSECURED                  Claimed:                     $22,149.96
CENTERPOINT ENERGY                                 Claim Number: 47
PO BOX 1700                                        Claim Date: 05/20/2019
HOUSTON, TX 77251                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,513.21




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 8
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 11 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



BALLESTER HERMANOS INC                             Claim Number: 48
C/O ARTURO GONZALES MARTIN, ESQ                    Claim Date: 05/21/2019
PO BOX 193377                                      Debtor: KONA GRILL, INC.
SAN JUAN, PR 00919


UNSECURED                  Claimed:                         $1,242.02
COMMONWEALTH EDISON COMPANY                        Claim Number: 49
C/O COMED BANKRUPTCY DEPT                          Claim Date: 05/21/2019
1919 SWIFT DRIVE                                   Debtor: KONA GRILL, INC.
OAK BROOK, IL 60523


UNSECURED                  Claimed:                         $6,194.57
MUSSER'S ADVANCED CARPET CARE LLC                  Claim Number: 50
1258 HOWELL                                        Claim Date: 05/21/2019
NORTH KANSAS CITY, MO 64116                        Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $645.00
CAPITOL LIGHT                                      Claim Number: 51
ATTN CHRIS STORY                                   Claim Date: 05/21/2019
400 TECHNOLOGY COURT SE, STE R                     Debtor: KONA GRILL, INC.
SMYRNA, GA 30082


UNSECURED                  Claimed:                         $5,022.57
JACKSON LEWIS P.C.                                 Claim Number: 52
1133 WESTCHESTER AVENUE SUITE S125                 Claim Date: 05/22/2019
WEST HARRISON, NY 10604                            Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,441.89




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 9
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 12 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



MUSSER'S ADVANCED CARPET CARE, LLC                 Claim Number: 53
1258 HOWELL                                        Claim Date: 05/23/2019
NORTH KANSAS CITY, MO 64116                        Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $645.00
NORTHERN STATES POWER CO                           Claim Number: 54
DBA XCEL ENERGY                                    Claim Date: 05/24/2019
ATTN BANKRUPTCY DEPT                               Debtor: KONA GRILL, INC.
PO BOX 9477
MINNEAPOLIS, MN 55484

UNSECURED                  Claimed:                         $6,339.29
PUBLIC SERVICE COMPANY                             Claim Number: 55
DBA XCEL ENERGY                                    Claim Date: 05/24/2019
ATTN BANKRUPTCY DEPT                               Debtor: KONA GRILL, INC.
PO BOX 9477
MINNEAPOLIS, MN 55484

UNSECURED                  Claimed:                         $4,940.83
WILLIE ITULE PRODUCE INC                           Claim Number: 56
ATTN NANCY K SWIFT                                 Claim Date: 05/24/2019
16435 N SCOTTSDALE RD, STE 440                     Debtor: KONA GRILL, INC.
SCOTTSDALE, AZ 74254                               Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

SECURED                    Claimed:                     $17,174.15
COLUMBUS US INC                                    Claim Number: 57
3001 BROADWAY ST NE STE 320                        Claim Date: 05/28/2019
MINNEAPOLIS, MN 55413                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $143.75




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 10
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 13 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



SMART CARE EQUIPMENT SOLUTIONS                     Claim Number: 58
370 WABASHA ST N                                   Claim Date: 05/28/2019
ST PAUL, MN 55102                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $38,619.61
DE LAGE LANDEN FINANCIAL SERVICES                  Claim Number: 59
1111 OLD EAGLE SCHOOL RD                           Claim Date: 05/28/2019
WAYNE, PA 19087                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $66,142.15
RF WARDER INC                                      Claim Number: 60
10556 PHILADELPHIA RD                              Claim Date: 05/28/2019
WHITE MARSH, MD 21162                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,374.93
MONA ELECTRIC GROUP INC                            Claim Number: 61
ATTN MICHELLE COOK                                 Claim Date: 05/23/2019
7915 MALCOLM RD                                    Debtor: KONA GRILL, INC.
CLINTON, MD 20735


UNSECURED                  Claimed:                         $6,050.00
SOUTHWEST GAS CORP                                 Claim Number: 62
ATTN BANKRUPTCY DESK                               Claim Date: 05/23/2019
PO BOX 1498                                        Debtor: KONA GRILL, INC.
VICTORVILLE, CA 92393


UNSECURED                  Claimed:                         $5,089.41




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 11
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 14 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



A-1 LOCKSMITH                                      Claim Number: 63
2508 HIGHLANDER WAY SUITE 230                      Claim Date: 05/31/2019
CARROLLTON, TX 75006                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $465.48
TEVORA BUSINESS SOLUTIONS INC                      Claim Number: 64
17875 VON KARMAN AVE STE 100                       Claim Date: 05/31/2019
IRVINE, CA 92614                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $19,814.95
LAWTON COMMERCIAL SERVICES                         Claim Number: 65
PO BOX 1179                                        Claim Date: 05/23/2019
MCKINNEY, TX 75070                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,224.16
LAWTON COMMERCIAL SERVICES                         Claim Number: 66
PO BOX 1179                                        Claim Date: 05/23/2019
MCKINNEY, TX 75070                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $844.87
LAWTON COMMERCIAL SERVICES                         Claim Number: 67
PO BOX 1179                                        Claim Date: 05/23/2019
MCKINNEY, TX 75070                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,320.30




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 12
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 15 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



LAWTON COMMERCIAL SERVICES                         Claim Number: 68
PO BOX 1179                                        Claim Date: 05/23/2019
MCKINNEY, TX 75070                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,375.71
LAWTON COMMERCIAL SERVICES                         Claim Number: 69
PO BOX 1179                                        Claim Date: 05/23/2019
MCKINNEY, TX 75070                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,533.64
A LAWN AND LANDCARE SERVICES CO LLC                Claim Number: 70
DBA LAWN & LANDCARE                                Claim Date: 05/28/2019
4033 HERON COVE LN                                 Debtor: KONA GRILL, INC.
THE COLONY, TX 75056


UNSECURED                  Claimed:                         $1,628.60
FRUGE DISTRIBUTING INC                             Claim Number: 71
PO BOX 393                                         Claim Date: 05/29/2019
BRANCH, LA 70516                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $8,775.45
INFINITE ENERGY INC                                Claim Number: 73
C/O LEGAL DEPT                                     Claim Date: 05/28/2019
7001 SW 24TH AVE                                   Debtor: KONA GRILL, INC.
GAINESVILLE, FL 32607


UNSECURED                  Claimed:                         $1,586.33




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 13
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 16 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



CONSUMERS ENERGY COMPANY                           Claim Number: 74
ATTN LEGAL DEPT                                    Claim Date: 05/28/2019
ONE ENERGY PLAZA                                   Debtor: KONA GRILL, INC.
JACKSON, MI 49201


UNSECURED                  Claimed:                         $1,712.38
TOWER CREDIT INC                                   Claim Number: 75
ATTN RICHARD D BANKSTON                            Claim Date: 06/03/2019
427 S FOSTER DR                                    Debtor: KONA GRILL, INC.
BATON ROUGE, LA 70806


UNSECURED                  Claimed:                         $6,272.75
AIRECOM, INC                                       Claim Number: 76
6171 HUNTLEY RD STE E                              Claim Date: 06/03/2019
COLUMBUS, OH 43229                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $4,683.46
GREENWICH INC                                      Claim Number: 78
C/O COMMERCIAL KITCHEN PARTS & SERVICE             Claim Date: 06/03/2019
PO BOX 831128                                      Debtor: KONA GRILL, INC.
SAN ANTONIO, TX 78283


UNSECURED                  Claimed:                         $7,795.59
LOUISIANA FRESH PRODUCE                            Claim Number: 79
1001 S DUPRE ST                                    Claim Date: 06/04/2019
NEW ORLEANS, LA 70125                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $5,762.40




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 14
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 17 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



FRANCHISE TAX BOARD                                Claim Number: 81
ATTN BANKRUPTCY SECTION MS A340                    Claim Date: 06/03/2019
PO BOX 2952                                        Debtor: KONA GRILL, INC.
SACRAMENTO, CA 95812-2952                          Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                         $2,488.67
UNSECURED                  Claimed:                           $240.12
ATMOS ENERGY CORPORATION                           Claim Number: 82
ATTN BANKRUPTCY GROUP                              Claim Date: 06/03/2019
PO BOX 650205                                      Debtor: KONA GRILL, INC.
DALLAS, TX 75265


UNSECURED                  Claimed:                         $1,032.79
CONTINENTAL ATRIUM CORPORATION                     Claim Number: 84
2041 ROSECRANS AVE #200                            Claim Date: 06/07/2019
EL SEGUNDO, CA 90245-0916                          Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                   $125,000.00
DRAIN KING INC                                     Claim Number: 85
7740 BEECH ST NE                                   Claim Date: 06/10/2019
FRIDLEY, MN 55432                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,941.00
OCEAN BEAUTY SEAFOODS LLC                          Claim Number: 86
4800 W IRVING ST                                   Claim Date: 06/10/2019
BOISE, ID 83706                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,491.34




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 15
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 18 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



J BECHER & ASSOC INC                               Claim Number: 87
20610 COMMERCE BLVD                                Claim Date: 06/10/2019
ROGERS, MN 55374                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $905.81
KEVIN SARBACKER                                    Claim Number: 88
D/B/A GB & S WINDOW CLEANING                       Claim Date: 06/10/2019
9706 SUMMER BLISS AVE                              Debtor: KONA GRILL, INC.
LAS VEGAS, NV 89149


UNSECURED                  Claimed:                         $1,575.00
CENTRAL PRODUCTS LLC                               Claim Number: 89
7750 GEORGETOWN RD                                 Claim Date: 06/10/2019
INDIANAPOLIS, IN 46268                             Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $516.38
INTERMOUNTAIN GAS CO                               Claim Number: 90
PO BOX 5600                                        Claim Date: 06/12/2019
BISMARCK, ND 58506                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,494.68
SOUTHERN GLAZER'S WINE & SPIRITS OF TX             Claim Number: 91
ATTN HELENE NICHOLSON                              Claim Date: 06/10/2019
DIRECTOR - LEGAL & COMPLIANCE                      Debtor: KONA GRILL, INC.
14911 QUORUM DR, STE 150                           Comments:
DALLAS, TX 75254                                   Amends Claim 18

ADMINISTRATIVE             Claimed:                            $0.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 16
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 19 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



SOUTHERN GLAZER'S WINE & SPIRITS HAWAII            Claim Number: 92
ATTN HELENE NICHOLSON                              Claim Date: 06/10/2019
DIRECTOR - LEGAL & COMPLIANCE                      Debtor: KONA GRILL, INC.
14911 QUORUM DR, STE 150                           Comments:
DALLAS, TX 75254                                   Amends Claim 42

ADMINISTRATIVE             Claimed:                           $0.00
SOUTHERN GLAZER'S WINE & SPIRITS OF IL             Claim Number: 93
ATTN HELENE NICHOLSON                              Claim Date: 06/10/2019
DIRECTOR - LEGAL & COMPLIANCE                      Debtor: KONA GRILL, INC.
14911 QUORUM DR, STE 150                           Comments:
DALLAS, TX 75254                                   Amends Claim 23

ADMINISTRATIVE             Claimed:                           $0.00
SOUTHERN GLAZER'S WINE & SPIRITS NEVADA            Claim Number: 94
ATTN HELENE NICHOLSON                              Claim Date: 06/10/2019
DIRECTOR - LEGAL & COMPLIANCE                      Debtor: KONA GRILL, INC.
14911 QUORUM DR, STE 150                           Comments:
DALLAS, TX 75254                                   Amends Claim 24

ADMINISTRATIVE             Claimed:                           $0.00
SOUTHERN GLAZER'S WINE & SPIRITS OF NE             Claim Number: 95
ATTN HELENE NICHOLSON                              Claim Date: 06/10/2019
DIRECTOR - LEGAL & COMPLIANCE                      Debtor: KONA GRILL, INC.
14911 QUORUM DR, STE 150                           Comments:
DALLAS, TX 75254                                   Amends Claim 25

ADMINISTRATIVE             Claimed:                           $0.00
SOUTHERN GLAZER'S WINE & SPIRITS INDIANA           Claim Number: 96
ATTN HELENE NICHOLSON                              Claim Date: 06/10/2019
DIRECTOR - LEGAL & COMPLIANCE                      Debtor: KONA GRILL, INC.
14911 QUORUM DR, STE 150                           Comments:
DALLAS, TX 75254                                   Amends Claim 20

ADMINISTRATIVE             Claimed:                           $0.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 17
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 20 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



SOUTHERN GLAZER'S WINE & SPIRITS OF MN             Claim Number: 97
ATTN HELENE NICHOLSON                              Claim Date: 06/10/2019
DIRECTOR - LEGAL & COMPLIANCE                      Debtor: KONA GRILL, INC.
14911 QUORUM DR, STE 150                           Comments:
DALLAS, TX 75254                                   Amends Claim 22

ADMINISTRATIVE             Claimed:                            $0.00
SOUTHERN GLAZER'S WINE & SPIRITS OF CO             Claim Number: 98
ATTN HELENE NICHOLSON                              Claim Date: 06/10/2019
DIRECTOR - LEGAL & COMPLIANCE                      Debtor: KONA GRILL, INC.
14911 QUORUM DR, STE 150                           Comments:
DALLAS, TX 75254                                   Amends Claim 21

ADMINISTRATIVE             Claimed:                            $0.00
SOUTHERN GLAZER'S WINE & SPIRITS OF MO             Claim Number: 99
ATTN HELENE NICHOLSON                              Claim Date: 06/10/2019
DIRECTOR - LEGAL & COMPLIANCE                      Debtor: KONA GRILL, INC.
14911 QUORUM DR, STE 150                           Comments:
DALLAS, TX 75254                                   Amends Claim 19

ADMINISTRATIVE             Claimed:                            $0.00
GREEN AIR INC                                      Claim Number: 100
105 SYLVIA RD                                      Claim Date: 06/14/2019
ASHLAND, VA 23005                                  Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                         $4,685.08
NEVADA BAR & RESTAURANT SUPPLY                     Claim Number: 101
PO BOX 97661                                       Claim Date: 06/17/2019
LAS VEGAS, NV 89193                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $564.51




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 18
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 21 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



NELBUD SERVICES GROUP INC                          Claim Number: 102
ATTN BLAIR SMITH                                   Claim Date: 06/17/2019
51 KOWEBA LN                                       Debtor: KONA GRILL, INC.
INDIANAPOLIS, IN 46201


UNSECURED                  Claimed:                          $685.03
EULER HERMES NA INSURANCE COMPANY                  Claim Number: 105-01
AGENT OF FORTUNE INTERNATIONAL LLC                 Claim Date: 06/17/2019
800 RED BROOK BLVD                                 Debtor: KONA GRILL, INC.
OWINGS MILLS, MD 21117


UNSECURED                  Claimed:                         $5,312.27
EULER HERMES NA INSURANCE COMPANY                  Claim Number: 105-02
AGENT OF FORTUNE INTERNATIONAL LLC                 Claim Date: 06/17/2019
800 RED BROOK BLVD                                 Debtor: KONA GRILL, INC.
OWINGS MILLS, MD 21117                             Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $3,469.80
EULER HERMES NA INSURANCE CO                       Claim Number: 106
AGENT OF FORTUNE INTL                              Claim Date: 06/14/2019
800 RED BROOK BLVD                                 Debtor: KONA GRILL, INC.
OWINGS MILLS, MD 21117


UNSECURED                  Claimed:                         $8,782.07
COLUMBIA GAS OF OHIO                               Claim Number: 107
PO BOX 117                                         Claim Date: 06/19/2019
COLUMBUS, OH 43216                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,544.14




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 19
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 22 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



NUCO2, LLC                                         Claim Number: 108
2800 SE MARKET PL                                  Claim Date: 06/19/2019
STUART, FL 34997                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,579.81
SMITH, SAMUEL                                      Claim Number: 110
2024 HOWARD DRIVE                                  Claim Date: 06/18/2019
WINTER PARK, FL 32789                              Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                           $40.00
RICHARDSON, JENNIFER                               Claim Number: 111
219 N DERBYSHIRE AVE                               Claim Date: 06/24/2019
ARLINGTON HEIGHTS, IL 60004                        Debtor: KONA GRILL, INC.
                                                   Comments: POSSIBLY AMENDED BY 206
                                                   Amended by Claim 206

UNSECURED                  Claimed:                            $9.21
BIOTECH PLUMBING SERVICES INC                      Claim Number: 112
6743 THEALL RD SUITE C                             Claim Date: 06/24/2019
HOUSTON, TX 77066                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $636.55
DOUGLAS COUNTY, NEBRASKA                           Claim Number: 115
C/O DOUGALS COUNTY ATTORNEY OFFICE                 Claim Date: 06/20/2019
909 CIVIC CENTER                                   Debtor: KONA GRILL, INC.
1819 FARNAM STREET                                 Comments: EXPUNGED
OMAHA, NE 68183                                    DOCKET: 538 (12/17/2019)

PRIORITY                   Claimed:                          $485.38




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 20
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 23 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



MAHONEY ENVIRONMENTAL                              Claim Number: 116
ATTN ACCOUNTS RECEIVABLE                           Claim Date: 06/25/2019
712 ESSINGTON RD                                   Debtor: KONA GRILL, INC.
JOLIET, IL 60453


UNSECURED                  Claimed:                          $600.00
METROPOLITAN UTILITIES DISTRICT                    Claim Number: 117
1723 HARNEY ST                                     Claim Date: 06/25/2019
OMAHA, NE 68102                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,638.00
MASTER REPAIR INC                                  Claim Number: 119
PO BOX 488                                         Claim Date: 07/01/2019
ISANTI, MN 55040-0488                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $5,624.50
BDO USA LLP                                        Claim Number: 121
ATTN JARED SCHIERBAUM                              Claim Date: 07/02/2019
4250 LANCASTER PIKE, STE 120                       Debtor: KONA GRILL, INC.
WILMINGTON, DE 19805


UNSECURED                  Claimed:                     $10,500.00
HANCE, DAVID E                                     Claim Number: 122
PO BOX 393                                         Claim Date: 07/03/2019
ALLENTOWN, NJ 08501                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $392.38




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 21
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 24 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



CITY OF RICHMOND                                   Claim Number: 123
ATTN DEPT OF PUBLIC UTILITIES                      Claim Date: 07/02/2019
750 E BROAD ST, 5TH FLR                            Debtor: KONA GRILL, INC.
RICHMOND, VA 23219


UNSECURED                  Claimed:                          $458.37
OPICI FAMILY DISTRIBUTING                          Claim Number: 124
25 DEBOER DR                                       Claim Date: 07/08/2019
GLEN ROCK, NJ 07452                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $108.00
COOLSPRINGS MALL LLC                               Claim Number: 125
CBL & ASSOCIATES MANAGEMENT INC                    Claim Date: 07/09/2019
ATTN CALEB T HOLZAEPFEL                            Debtor: KONA GRILL, INC.
736 GEORGIA AVE, STE 300                           Comments: DOCKET: 537 (12/17/2019)
CHATTANOOGA, TN 37402

UNSECURED                  Claimed:                   $378,777.82
CADILLAC UNIFORM                                   Claim Number: 126
221 AVE LAUREL IND MINILLAS                        Claim Date: 07/15/2019
BAYAMON, PR 00959                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $11,370.69
AQUA FX LLC                                        Claim Number: 129
1530 FARROW ST                                     Claim Date: 07/18/2019
FERNDALE, MI 48220                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,507.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 22
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 25 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



SPIRE MISSOURI FKA MISSOURI GAS ENERGY             Claim Number: 130
C/O MGE BANKRUPTCY                                 Claim Date: 07/16/2019
700 MARKET ST                                      Debtor: KONA GRILL, INC.
SAINT LOUIS, MO 63101


UNSECURED                  Claimed:                         $939.90
DALLAS COUNTY                                      Claim Number: 131
C/O LINEBARGER GOGGAN BLAIR SAMPSON LLP            Claim Date: 07/19/2019
ATTN ELIZABETH WELLER                              Debtor: KONA GRILL, INC.
2777 N STEMMONS FREEWAY, STE 1000                  Comments: EXPUNGED
DALLAS, TX 75207                                   DOCKET: 538 (12/17/2019)

SECURED                    Claimed:                     $24,208.68 UNLIQ
JOHNSON CONTROLS SECURITY SOLUTIONS LLC            Claim Number: 133
10405 CROSSPOINT BLVD                              Claim Date: 07/22/2019
INDIANAPOLIS, IN 46256                             Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $11,911.15
JOHNSON CONTROLS SECURITY SOLUTIONS LLC            Claim Number: 134
10405 CROSSPOINT BLVD                              Claim Date: 07/22/2019
INDIANAPOLIS, IN 46256                             Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $17,502.82
HARRIS COUNTY ET AL                                Claim Number: 135
LINEBARGER GOGGAN BLAIR & SAMSPON LLP              Claim Date: 07/22/2019
ATTN JOHN P DILLMAN                                Debtor: KONA GRILL, INC.
PO BOX 3064                                        Comments: EXPUNGED
HOUSTON, TX 77253-3064                             DOCKET: 538 (12/17/2019)

SECURED                    Claimed:                     $16,158.16 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 23
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20   Page 26 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



MONTGOMERY COUNTY                                  Claim Number: 136
LINEBARGER GOGGAN BLAIR & SAPMSON LLP              Claim Date: 07/22/2019
PO BOX 3064                                        Debtor: KONA GRILL, INC.
HOUSTON, TX 77253-3064                             Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

SECURED                    Claimed:                     $17,649.15 UNLIQ
CITY OF PLANO                                      Claim Number: 137
ATTN LEGAL DEPARTMENT                              Claim Date: 07/22/2019
1520 AVE K                                         Debtor: KONA GRILL, INC.
PLANO, TX 75074


UNSECURED                  Claimed:                         $2,754.40
COUNTY OF HENRICO, VIRGINIA                        Claim Number: 138
C/O ANDREW NEWBY, ASST COUNTY ATTORNEY             Claim Date: 07/26/2019
PO BOX 90775                                       Debtor: KONA GRILL, INC.
HENRICO, VA 23273


UNSECURED                  Claimed:                         $2,163.99
SONS PLUMBING INC                                  Claim Number: 142
136 ALPINE DR                                      Claim Date: 08/01/2019
SCHAUMBURG, IL 60194                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $610.00             Scheduled:               $610.00
TRIMARK RAYGAL LLC                                 Claim Number: 143
ATTN DIRK HALLETT                                  Claim Date: 08/01/2019
210 COMMERCE                                       Debtor: KONA GRILL, INC.
IRVINE, CA 92602


UNSECURED                  Claimed:                     $43,743.18




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 24
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 27 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



AMPLIFY VENTURES LLC                               Claim Number: 144
316 VICTORY DRIVE                                  Claim Date: 08/02/2019
HERNDON, VA 20170                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,200.00            Scheduled:               $2,200.00
FISH, AQUARIUMS & STUFF                            Claim Number: 145
6112 W FAIRVIEW AVE                                Claim Date: 08/02/2019
BOISE, ID 83704                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,500.00            Scheduled:               $1,500.00
TIGER POWER OF PHOENIX                             Claim Number: 146
PO BOX 6417                                        Claim Date: 08/02/2019
CHANDLER, AZ 85246-6417                            Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $897.00             Scheduled:                $897.00
R F WARDER INC                                     Claim Number: 147
10556 PHILADELPHIA RD                              Claim Date: 08/02/2019
WHITE MARSH, MD 21162                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,374.93            Scheduled:               $2,374.93
ROCKY MOUNTAIN BUSINESS PRODUCTS                   Claim Number: 148
ATTN ALYSON TITTMAN                                Claim Date: 08/02/2019
2020 S PONTIAC WAY                                 Debtor: KONA GRILL, INC.
DENVER, CO 80224


UNSECURED                  Claimed:                          $573.36             Scheduled:                $573.36




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 25
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20     Page 28 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



CHRISTIE CUTLERY LLC                               Claim Number: 149
PO BOX 596                                         Claim Date: 08/02/2019
RIDGEFIELD, NJ 07657                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $522.48             Scheduled:                 $522.48
AME AUSTIN SEAFOOD PRODUCTS INC                    Claim Number: 150
2101 AIRPORT BLVD #200                             Claim Date: 08/02/2019
AUSTIN, TX 78722                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,917.25            Scheduled:                $1,917.25
AMERICAN FISH & SEAFOOD INC                        Claim Number: 151
5501 OPPORTUNITY COURT                             Claim Date: 08/02/2019
MINNETONKA, MN 55343                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $10,315.75               Scheduled:               $10,315.75
TECH 24                                            Claim Number: 152
C/O FIFTH THIRD BANK                               Claim Date: 07/01/2019
PO BOX 638959                                      Debtor: KONA GRILL, INC.
CINCINNATI, OH 45263-8959


UNSECURED                  Claimed:                            $0.00 UNDET
C V B INC                                          Claim Number: 153
PO BOX 3060                                        Claim Date: 08/05/2019
2602 PEAR ST                                       Debtor: KONA GRILL, INC.
ST JOSEPH, MO 64503-0060


UNSECURED                  Claimed:                          $224.85             Scheduled:                 $224.85




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 26
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 29 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



LELAM HOLDINGS INC                                 Claim Number: 154
D/B/A CLIMATE SOLUTIONS                            Claim Date: 08/05/2019
10200 N LAMAR BLVD, BLDG A, STE 100                Debtor: KONA GRILL, INC.
AUSTIN, TX 78753


UNSECURED                  Claimed:                          $418.11             Scheduled:                $418.11
SOUTHERN NEVADA ENVIRONMENTAL SRVCS INC            Claim Number: 155
4616 W SAHARA #120                                 Claim Date: 08/05/2019
LAS VEGAS, NV 89102                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $900.00
SCHMIDT ELECTRIC CO INC                            Claim Number: 156
9701 FM 1625                                       Claim Date: 08/05/2019
AUSTIN, TX 78747                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $516.20             Scheduled:                $516.20
HAWKEYE ELECTRIC INC                               Claim Number: 157
10 S ROOSEVELT AVE                                 Claim Date: 08/05/2019
CHANDLER, AZ 85226                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $359.44             Scheduled:                $359.44
D OTANI PRODUCE INC                                Claim Number: 158
1321 HART ST                                       Claim Date: 08/05/2019
HONOLULU, HI 96817                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $7,953.60            Scheduled:               $7,953.60




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 27
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 30 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



M P S INC                                          Claim Number: 159
D/B/A MADISON PLUMBING SERVICES INC                Claim Date: 08/05/2019
1060 BALCH RD                                      Debtor: KONA GRILL, INC.
MADISON, AL 35758


UNSECURED                  Claimed:                          $572.25             Scheduled:                $572.25
MADISON SEAFOOD                                    Claim Number: 160
228 WRIGHT ST                                      Claim Date: 08/05/2019
NEWARK, NJ 07114                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,479.06            Scheduled:               $1,479.06
JAY L HARMAN FIRE EQUIPMENT CO                     Claim Number: 161
1921 E YANDELL DR                                  Claim Date: 08/05/2019
EL PASO, TX 79903                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $881.16             Scheduled:                $881.16
COLORADO COMFORT PRODUCTS INC                      Claim Number: 162
255 WYANDOT ST                                     Claim Date: 08/05/2019
DENVER, CO 80223                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,237.05            Scheduled:               $1,237.05
SOUTHERN NEVADA ENVIROMENTAL SVCS INC              Claim Number: 164
4616 W SAHARA #120                                 Claim Date: 08/05/2019
LAS VEGAS, NV 89102                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $900.00             Scheduled:                $900.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 28
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20     Page 31 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



A LAWN AND LANDCARE SERVICES COMPANY LLC           Claim Number: 165
4033 HERON COVE LANE                               Claim Date: 08/05/2019
THE COLONY, TX 75056                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,484.82            Scheduled:                $1,484.82
SMS SUPPLIES                                       Claim Number: 166
4340 E INDIAN SCHOOL RD, UNIT 21-118               Claim Date: 08/05/2019
PHOENIX, AZ 85018                                  Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                     $20,081.12               Scheduled:               $17,466.40
A B BONDED LOCKSMITH                               Claim Number: 167
4344 MONTGOMERY RD                                 Claim Date: 08/05/2019
CINCINNATI, OH 45212                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $361.13             Scheduled:                 $361.13
PRO-STEAM                                          Claim Number: 168
3324F MORSE ROAD                                   Claim Date: 08/05/2019
COLUMBUS, OH 43231                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $267.68             Scheduled:                 $267.68
HOODZ OF OMAHA - LINCOLN                           Claim Number: 169
17330 W CENTER RD #110                             Claim Date: 08/05/2019
OMAHA, NE 68130                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $927.69             Scheduled:                 $927.69




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 29
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20     Page 32 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



ESPRESSO WORKS LLC                                 Claim Number: 170
771 CHARLOTTE PLACE                                Claim Date: 08/05/2019
WESTFIELD, IN 46074                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $221.40             Scheduled:                 $221.40
SOLSTICE DISTRIBUTORS INC                          Claim Number: 171
2333 ST CLAIR AVE NE                               Claim Date: 08/05/2019
CLEVELAND, OH 44114                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $314.85             Scheduled:                 $580.95
SAIA PLUMBING & HEATING CO INC                     Claim Number: 172
16709 NORBROOK DR                                  Claim Date: 08/05/2019
OLNEY, MD 20832                                    Debtor: KONA GRILL, INC.
                                                   Comments:
                                                   AMENDS CLAIM# 10096

UNSECURED                  Claimed:                         $3,657.00            Scheduled:                $3,106.00
MANNO ELECTRIC INC                                 Claim Number: 173
ATTN JACK L MANNO, SR                              Claim Date: 08/05/2019
13317 S CHOCTAW DR, STE D                          Debtor: KONA GRILL, INC.
BATON ROUGE, LA 70815


UNSECURED                  Claimed:                         $1,072.21
CREATION GARDENS INC                               Claim Number: 174
2055 NELSON MILLER PKWY                            Claim Date: 08/05/2019
LOUISVILLE, KY 40223                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $15,014.95               Scheduled:               $20,533.82




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 30
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 33 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



CREATION GARDENS INC                               Claim Number: 175
2055 NELSON MILLER PKWY                            Claim Date: 08/05/2019
LOUISVILLE, KY 40223                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $6,409.77
CRYSTAL CLEAR WINDOW CLEANING INC                  Claim Number: 176
5799 S. MAIN ST #299                               Claim Date: 08/05/2019
CLARKSTON, MI 48347                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,075.00            Scheduled:               $1,000.00
J C EHRLICH                                        Claim Number: 177
ATTN JOSEPH KRAYNAK                                Claim Date: 08/05/2019
1125 BERKSHIRE BLVD, STE 150                       Debtor: KONA GRILL, INC.
WYOMISSING, PA 19610


UNSECURED                  Claimed:                          $407.48
DHS SERVICES INC                                   Claim Number: 178
1664 LEXINGTON DR                                  Claim Date: 08/05/2019
MONTGOMERY, IL 60538                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,020.63            Scheduled:               $1,020.63
ARAMARK REFRESHMENTS SERVICES                      Claim Number: 179
475 E BUCKEYE RD                                   Claim Date: 08/06/2019
PHOENIX, AZ 85004                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $5,281.71            Scheduled:               $1,281.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 31
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 34 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



PSE&G                                              Claim Number: 180
PO BOX 709                                         Claim Date: 08/05/2019
NEWARK, NJ 07101-0709                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $6,910.18
CORE MECHANICAL LLC                                Claim Number: 181
ATTN ROBYN HASS                                    Claim Date: 08/06/2019
27622 COMMERCE OAKS DR                             Debtor: KONA GRILL, INC.
OAK RIDGE NORTH, TX 77385


UNSECURED                  Claimed:                         $4,453.17            Scheduled:               $4,453.17
ROOFTOP SOLUTIONS                                  Claim Number: 182
2019 CORPORATE LN, STE 119                         Claim Date: 08/07/2019
NAPERVILLE, IL 60563                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,397.12            Scheduled:               $2,238.78
JONES, ANDRE                                       Claim Number: 184
4 WARREN ST APT 2E                                 Claim Date: 08/08/2019
STAMFORD, CT 06902                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                            $0.00 UNDET
GEM STATE PAPER & SUPPLY CO                        Claim Number: 185
PO BOX 469                                         Claim Date: 08/08/2019
TWIN FALLS, ID 83303-0469                          Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $111.60             Scheduled:                $111.60




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 32
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20   Page 35 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



SOUTHERN AIR INC                                   Claim Number: 186
PO BOX 4205                                        Claim Date: 08/08/2019
LYNCHBURG, VA 24502                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $798.25              Scheduled:               $798.25
J BECHER & ASSOC INC                               Claim Number: 187
20610 COMMERCE BLVD                                Claim Date: 08/08/2019
ROGERS, MN 55374                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $905.81
COOPER, MICHAEL LEE                                Claim Number: 188
2731 WESTWOOD DR #3B                               Claim Date: 08/08/2019
WAUKEGAN, IL 60085                                 Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                         $384.00
RL SCHREIBER INC                                   Claim Number: 190
2745 W CYPRESS CREEK RD, STE B                     Claim Date: 08/01/2019
FORT LAUDERDALE, FL 33309                          Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $11,986.56
BAKER, FERRANTE                                    Claim Number: 191
2702 W YORKSHIRE DR, APT 1040                      Claim Date: 08/09/2019
PHOENIX, AZ 85027                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 33
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 36 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



HOWARD, STEPHEN M                                  Claim Number: 192
2137 SPRINGDALE DR                                 Claim Date: 08/09/2019
COLUMBUS, GA 31906                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                            $0.00 UNDET
ENGIE INSIGHT SERVICES INC                         Claim Number: 193
1313 N ATLANTIC, STE 5000                          Claim Date: 08/09/2019
SPOKANE, WA 99201                                  Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                         $1,185.08            Scheduled:               $1,185.08
EMERGENT GREEN ENERGY INC                          Claim Number: 194
D/B/A EGE PRODUCTS                                 Claim Date: 08/09/2019
PO BOX 538                                         Debtor: KONA GRILL, INC.
MINNEOLA, KS 67865


UNSECURED                  Claimed:                          $100.00
CODA COFFEE LTD                                    Claim Number: 195
1751 E 58TH AVE, STE B-3                           Claim Date: 08/09/2019
DENVER, CO 80216                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $835.82
JT LOCK & SECURITY LLC                             Claim Number: 196
D/B/A POP-A-LOCK                                   Claim Date: 08/09/2019
602 MAIN ST, STE 202                               Debtor: KONA GRILL, INC.
CINCINNATI, OH 45202


UNSECURED                  Claimed:                          $420.00             Scheduled:                $400.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 34
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 37 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



PACIFIC HOME AND PATIO                             Claim Number: 197
1891 N WILDWOOD DR                                 Claim Date: 08/09/2019
BOISE, ID 83713                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $12,450.91
ESKIMO CANDY OAHU INC                              Claim Number: 198
PO BOX 1106                                        Claim Date: 08/09/2019
KIHEI, HI 96753                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,086.44            Scheduled:               $3,086.44
SOLSTICE DISTRIBUTORS INC                          Claim Number: 199
2333 ST CLAIR AVE NE                               Claim Date: 08/12/2019
CLEVELAND, OH 44114                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $456.00
BOB'S WINDOW CLEANING OF FLORIDA INC               Claim Number: 200
1047 EAST AVENUE                                   Claim Date: 08/12/2019
SARASOTA, FL 34237                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,380.36            Scheduled:                $968.35
ROCKING H PLUMBING LLC                             Claim Number: 201
101 N KAUFFMAN, STE 113                            Claim Date: 08/12/2019
SEAGOVILLE, TX 75159                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $877.37             Scheduled:                $877.37




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 35
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 38 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



IAN KAFKA                                          Claim Number: 202
6730 N 14TH ST                                     Claim Date: 08/12/2019
PHOENIX, AZ 85014                                  Debtor: KONA GRILL, INC.



PRIORITY                   Claimed:                            $0.00 UNDET
INTEC INDUSTRIAL TECHNOLOGY INC                    Claim Number: 204
PO BOX 51398                                       Claim Date: 08/12/2019
TOA BAJA, PR 00950-1358                            Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $420.80             Scheduled:                $420.80
ASTACIO PLUMBING & HEATING LLC                     Claim Number: 205
PO BOX 4382                                        Claim Date: 08/12/2019
STAMFORD, CT 06907                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $464.48
RICHARDSON, JENNIFER                               Claim Number: 206
219 N DERBYSHIRE AVE                               Claim Date: 08/12/2019
ARLINGTON HEIGHTS, IL 60004-6329                   Debtor: KONA GRILL, INC.
                                                   Comments:
                                                   Amends Claim 111

UNSECURED                  Claimed:                            $9.21
FISH GUYS INC, THE                                 Claim Number: 207
5320 W 23RD ST, STE 160                            Claim Date: 08/12/2019
ST LOUIS PARK, MN 55416                            Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,538.37            Scheduled:               $2,538.37




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 36
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 39 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



IDAHO POWER                                        Claim Number: 208
PO BOX 70                                          Claim Date: 08/12/2019
BOISE, ID 83707                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,451.03
F&B MANAGEMENT ARIZONA CORPORATION                 Claim Number: 209
7201 E CAMELBACK RD, STE 222                       Claim Date: 08/13/2019
SCOTTSDALE, AZ 85251                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $9,603.45            Scheduled:               $9,642.49
ONEAL, KEIDRA                                      Claim Number: 210
1610 EMERSON ST                                    Claim Date: 08/13/2019
NASHVILLE, TN 37216                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                            $0.00 UNDET
A CLEANER VIEW                                     Claim Number: 212
PO BOX 5793                                        Claim Date: 08/14/2019
MESA, AZ 85211                                     Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,605.00            Scheduled:               $1,545.00
OVERHEAD DOOR COMPANY OF SARASOTA                  Claim Number: 214
1249 STRINGFIELD AVE                               Claim Date: 08/15/2019
SARASOTA, FL 34237                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $200.00             Scheduled:                $200.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 37
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 40 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



ALONGI CONSTRUCTION AZ LLC                         Claim Number: 215
8390 E VIA DE VENTURA, STE F110-212                Claim Date: 08/15/2019
SCOTTSDALE, AZ 85258                               Debtor: KONA GRILL, INC.
                                                   Comments:
                                                   Amends Claim 10001

UNSECURED                  Claimed:                         $3,335.00            Scheduled:               $1,685.00
ALONGI CONSTRUCTION AZ LLC                         Claim Number: 216
8390 E VIA DE VENTURA, STE F110-212                Claim Date: 08/15/2019
SCOTTSDALE, AZ 85258                               Debtor: KONA GRILL, INC.
                                                   Comments:
                                                   Amends Claim 10001

UNSECURED                  Claimed:                         $3,335.00
VIAVID BROADCASTING CORP                           Claim Number: 217
118-998 HARBOURSIDE DR                             Claim Date: 08/15/2019
NORTH VANCOUVER, BC V7P 3T2                        Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $388.68             Scheduled:                $388.68
WCC GLASS                                          Claim Number: 218
ATTN JEFFREY J KICIA                               Claim Date: 08/15/2019
5332 S VENTURA CT                                  Debtor: KONA GRILL, INC.
CENTENNIAL, CO 80015                               Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                          $684.50             Scheduled:                $354.50
HALCOMB PLUMBING INC                               Claim Number: 219
10800 ALPHARETTA HWY, STE 208-488                  Claim Date: 08/15/2019
ROSWELL, GA 30076                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $650.00             Scheduled:                $650.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 38
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20     Page 41 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



BRAGG INVESTMENT COMPANY INC                       Claim Number: 220
6242 PARAMOUNT BLVD                                Claim Date: 08/15/2019
LONG BEACH, CA 90805                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $720.00
MASTER PROTECTION LP                               Claim Number: 221
D/B/A FIREMASTER                                   Claim Date: 08/16/2019
ATTN KATHY VETTER                                  Debtor: KONA GRILL, INC.
13050 METRO PKWY, STE 1
FORT MYERS, FL 33966

UNSECURED                  Claimed:                          $407.00             Scheduled:                 $115.00
MAINES PAPER & FOOD SERVICE INC                    Claim Number: 222
101 BROOME CORPORATE PARKWAY                       Claim Date: 08/16/2019
CONKLIN, NY 13748                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $15,784.08               Scheduled:               $21,241.01
OCEAN BEAUTY SEAFOODS LLC                          Claim Number: 223
4800 W IRVING ST                                   Claim Date: 08/13/2019
BOISE, ID 83706                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,491.34
AQUAMAN'S REEF                                     Claim Number: 224
166 ARUNDEL RD                                     Claim Date: 08/19/2019
PARAMUS, NJ 07652                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,264.87            Scheduled:                $3,264.87




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 39
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20   Page 42 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



ALSCO INC                                          Claim Number: 226
3323 EAST COMMERCE ST                              Claim Date: 08/19/2019
SAN ANTONIO, TX 78220                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,917.10
ROTH BROS.                                         Claim Number: 227
C/O SODEXO/ROSS                                    Claim Date: 08/19/2019
3847 CRUM RD                                       Debtor: KONA GRILL, INC.
YOUNGSTOWN, OH 44515


UNSECURED                  Claimed:                          $360.00             Scheduled:               $180.00
MISTAMERICA CORPORATION                            Claim Number: 229
15616 N 83RD WAY                                   Claim Date: 08/19/2019
SCOTTSDALE, AZ 85260                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,294.00
COMMERCIAL GASKETS OF MINNEAPOLIS                  Claim Number: 230
2637 27TH AVE S SUITE 3                            Claim Date: 08/19/2019
MINNEAPOLIS, MN 55406                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $251.47             Scheduled:               $251.47
FORESTWOOD FARM INC.                               Claim Number: 232
PO BOX 310728                                      Claim Date: 08/19/2019
BIRMINGHAM, AL 35231                               Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

PRIORITY                   Claimed:                          $934.35
UNSECURED                                                                        Scheduled:               $934.35




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 40
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 43 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



HOMESTAR SOLUTIONS, LLC                            Claim Number: 233
D/B/A MR HANDYMAN OF GREATER CINCINNATI/           Claim Date: 08/19/2019
NKY                                                Debtor: KONA GRILL, INC.
10268 READING RD
CINCINNATI, OH 45241

UNSECURED                  Claimed:                         $1,214.00
HOMESTAR SOLUTIONS, LLC                            Claim Number: 234
D/B/A MR HANDYMAN OF GREATER CINCINNATI/           Claim Date: 08/19/2019
NKY                                                Debtor: KONA GRILL, INC.
10268 READING RD
CINCINNATI, OH 45241

UNSECURED                  Claimed:                         $1,214.00
EDWARD DON & COMPANY LLC                           Claim Number: 235-01
ATTN JOHN FAHEY                                    Claim Date: 08/20/2019
9801 ADAM DON PKWY                                 Debtor: KONA GRILL, INC.
WOODRIDGE, IL 60517


UNSECURED                  Claimed:                   $135,310.54
EDWARD DON & COMPANY LLC                           Claim Number: 235-02
ATTN JOHN FAHEY                                    Claim Date: 08/20/2019
9801 ADAM DON PKWY                                 Debtor: KONA GRILL, INC.
WOODRIDGE, IL 60517                                Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $68,342.16
SDQ III FEE LLC                                    Claim Number: 236
C/O FROST BROWN TODD LLC                           Claim Date: 08/20/2019
ATTN RONALD E GOLD                                 Debtor: KONA GRILL, INC.
301 E 4TH ST                                       Comments: DOCKET: 537 (12/17/2019)
CINCINNATI, OH 45202

PRIORITY                   Claimed:                   $955,620.46
UNSECURED                  Claimed:                     $2,273.68




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 41
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 44 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



SDQ III RETAIL LLC                                 Claim Number: 237
C/O FROST TODD LLC                                 Claim Date: 08/20/2019
ATTN RONALD E GOLD                                 Debtor: KONA GRILL, INC.
301 E 4TH ST                                       Comments: DOCKET: 537 (12/17/2019)
CINCINNATI, OH 45202

PRIORITY                   Claimed:                   $664,996.13
UNSECURED                  Claimed:                     $1,919.76
CLAY TERRACE PARTNERS LLC                          Claim Number: 238
C/O FROST BROWN TODD LLC                           Claim Date: 08/20/2019
ATTN RONALD E GOLD                                 Debtor: KONA GRILL, INC.
301 E 4TH ST                                       Comments: EXPUNGED
CINCINNATI, OH 45202                               DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $74,675.02
ROSENBERG INDOOR COMFORT                           Claim Number: 240
ATTN LEE ROSENBERG                                 Claim Date: 08/22/2019
4335 VANCE JACKSON SUITE 505                       Debtor: KONA GRILL, INC.
SAN ANTONIO, TX 78230


UNSECURED                  Claimed:                         $8,323.77            Scheduled:               $8,323.77
ADA COUNTY TREASURER                               Claim Number: 242
ATTN AMMON C TAYLOR                                Claim Date: 08/23/2019
200 W FRONT ST, RM 3191                            Debtor: KONA GRILL, INC.
BOISE, ID 83702                                    Comments: WITHDRAWN
                                                   DOCKET: 550 (12/24/2019)

SECURED                    Claimed:                         $6,576.97 UNLIQ
MASLON LLP                                         Claim Number: 243
C/O JASON REED                                     Claim Date: 08/23/2019
90 S 7TH ST, STE 3300                              Debtor: KONA GRILL, INC.
MINNEAPOLIS, MN 55402


UNSECURED                  Claimed:                   $145,376.18




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 42
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 45 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



RSM PUERTO RICO                                    Claim Number: 244
ATT RAFAEL DE ROJAS                                Claim Date: 08/26/2019
PO BOX 10528                                       Debtor: KONA GRILL, INC.
SAN JUAN, PR 00922


UNSECURED                  Claimed:                         $4,263.60
SFC SEATTLE FISH CO INT'L                          Claim Number: 245
4300 N MATTOX RD                                   Claim Date: 08/26/2019
RIVERSIDE, MO 64150                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $4,756.65            Scheduled:               $4,601.00
ROLL-A-SHADE INC                                   Claim Number: 246
12101 MADERA WAY                                   Claim Date: 08/26/2019
RIVERSIDE, CA 92503                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $250.00
SEA CLEAR AQUARIUMS INC                            Claim Number: 247
PO BOX 21688                                       Claim Date: 08/26/2019
SARASOTA, FL 34276                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                            $0.00 UNDET       Scheduled:               $1,732.00
IPFS CORPORATION                                   Claim Number: 248
30 MONTGOMERY ST, STE 501                          Claim Date: 08/26/2019
JERSEY CITY, NJ 07302                              Debtor: KONA GRILL, INC.
                                                   Comments: WITHDRAWN
                                                   DOCKET: 466 (10/24/2019)

SECURED                    Claimed:                     $14,612.38




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 43
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20     Page 46 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



NORTH AMERICAN TRADING CO INC                      Claim Number: 249
3969 INDUSTRIAL BLVD                               Claim Date: 08/26/2019
WEST SACRAMENTO, CA 95691                          Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $13,099.91               Scheduled:               $13,529.50
SMITH, GABRIEL D                                   Claim Number: 250
D/B/A TRITON AQUARIUM SERVICE                      Claim Date: 08/26/2019
145 W 2ND ST                                       Debtor: KONA GRILL, INC.
WAHOO, NE 68066


UNSECURED                  Claimed:                         $1,764.94            Scheduled:                $1,764.94
SARBACKER, KEVIN                                   Claim Number: 251
D/B/A G&S WINDOW CLEANING                          Claim Date: 08/27/2019
9706 SUMMER BLISS AVE                              Debtor: KONA GRILL, INC.
LAS VEGAS, NV 89149


UNSECURED                  Claimed:                         $1,575.00            Scheduled:                $1,365.00
JLWC ASSOCIATES LLC                                Claim Number: 252
9120 I-BEAM LANE                                   Claim Date: 08/27/2019
MANASSAS, VA 20110                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $182.34
R & B ELECTRIC                                     Claim Number: 253
ATTN RICKY BERTRAM                                 Claim Date: 08/28/2019
603 LINSON LN                                      Debtor: KONA GRILL, INC.
FRIENDSWOOD, TX 77546                              Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                         $3,502.97            Scheduled:                $3,502.97




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 44
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 47 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



ALAMO SIGN SOLUTIONS LLC                           Claim Number: 254
1731 S SAN MARCOS #818                             Claim Date: 08/28/2019
SAN ANTONIO, TX 78207                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $489.98             Scheduled:                $489.98
SEATTLE FISH COMPANY                               Claim Number: 255
6211 E 42ND AVE                                    Claim Date: 08/28/2019
DENVER, CO 80216                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $13,536.74
SERVICE MANAGEMENT GROUP LLC                       Claim Number: 256
ATTN MARY WIDMER                                   Claim Date: 08/28/2019
1737 MCGEE ST                                      Debtor: KONA GRILL, INC.
KANSAS CITY, MO 64108


UNSECURED                  Claimed:                     $15,914.25
SERVICE MASTER SUPERIOR CLEANING SVS INC           Claim Number: 257
15 E PUTNAM AVE #135                               Claim Date: 08/28/2019
GREENWICH, CT 06830                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $502.50             Scheduled:                $502.50
SERCOMSYS INC                                      Claim Number: 258
ATTN CHRIS PETERSON                                Claim Date: 08/30/2019
7800 COMPUTER AVE, #125                            Debtor: KONA GRILL, INC.
BLOOMINGTON, MN 55435


UNSECURED                  Claimed:                         $1,711.80            Scheduled:               $1,711.80




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 45
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 48 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



GARCIA, JESSICA                                    Claim Number: 259
15 TIMBER LN, #4                                   Claim Date: 08/30/2019
VERNON HILLS, IL 60061                             Debtor: KONA GRILL, INC.
                                                   Comments: WITHDRAWN
                                                   DOCKET: 447 (10/04/2019)

PRIORITY                   Claimed:                          $414.24
TEXAS GAS SERVICE                                  Claim Number: 260
1301 S MOPAC EXPWY                                 Claim Date: 08/30/2019
AUSTIN, TX 78746                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,046.90
EXPRESS LOCKSMITH                                  Claim Number: 261
5938 CLIFF TRAIL                                   Claim Date: 08/30/2019
SAN ANTONIO, TX 78250                              Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                          $933.01             Scheduled:               $1,045.59
TWC CHANDLER LLC                                   Claim Number: 262
C/O BALLARD SPAHR LLP                              Claim Date: 08/30/2019
ATTN DUSTIN P BRANCH, ESQ                          Debtor: KONA GRILL, INC.
2029 CENTURY PARK E, STE 800
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                   $806,891.43
GREY FOREST UTILITIES                              Claim Number: 267
PO BOX 258                                         Claim Date: 09/03/2019
HELOTES, TX 78023                                  Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (12/17/2019)


ADMINISTRATIVE             Claimed:                         $1,478.89
UNSECURED                  Claimed:                         $1,503.78




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 46
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20     Page 49 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



CLAYS GLASS SERVICE INC                            Claim Number: 268
2415 KARBACH #2                                    Claim Date: 09/03/2019
HOUSTON, TX 77092                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $817.29             Scheduled:                 $817.29
OHIO BUREAU OF WORKERS' COMPENSATION               Claim Number: 270
PO BOX 15567                                       Claim Date: 09/03/2019
COLUMBUS, OH 43215-0567                            Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

PRIORITY                   Claimed:                         $4,166.40
FINANCIAL ADVISORS LLC                             Claim Number: 271
706 2ND AVE SOUTH, STE 850                         Claim Date: 09/03/2019
706 BUILDING                                       Debtor: KONA GRILL, INC.
MINNEAPOLIS, MN 55402


UNSECURED                  Claimed:                     $13,090.00               Scheduled:               $13,090.00
FISHY STUFF LLC                                    Claim Number: 272
ATTN TIMOTHY ALAN HANSON                           Claim Date: 09/03/2019
7904 BROCKMAN ST                                   Debtor: KONA GRILL, INC.
AUSTIN, TX 78758                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                         $2,764.28            Scheduled:                $2,764.28
JOHNSON CONTROLS FIRE PROTECTION                   Claim Number: 273
F/K/A SIPLEXGRINNELL                               Claim Date: 09/03/2019
ATTN BANKRUPTCY                                    Debtor: KONA GRILL, INC.
50 TECHNOLOLY DRIVE
WESTMINSTER, MA 01441

UNSECURED                  Claimed:                         $8,308.67




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 47
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20   Page 50 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



CONSTELLATION NEW ENERGY INC                       Claim Number: 274-01
ATTN C BRADLEY BURTON                              Claim Date: 09/04/2019
1310 POINT ST, 12TH FL                             Debtor: KONA GRILL, INC.
BALTIMORE, MD 21231


UNSECURED                  Claimed:                         $8,409.27
CONSTELLATION NEW ENERGY INC                       Claim Number: 274-02
ATTN C BRADLEY BURTON                              Claim Date: 09/04/2019
1310 POINT ST, 12TH FL                             Debtor: KONA GRILL, INC.
BALTIMORE, MD 21231                                Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $7,501.62
PRIORITY                   Claimed:                           $109.78
EL PASO ELECTRIC COMPANY                           Claim Number: 275
ATTN MS JUANITA (JJ) JIMENEZ                       Claim Date: 09/04/2019
100 N STANTON ST                                   Debtor: KONA GRILL, INC.
EL PASO, TX 79901


UNSECURED                  Claimed:                         $4,409.30
LANE EQUIPMENT CO                                  Claim Number: 276
PO BOX 540909                                      Claim Date: 09/04/2019
HOUSTON, TX 77254                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $449.54             Scheduled:               $449.54
JFC INTERNATIONAL INC                              Claim Number: 277
C/O K KEITH MCALLIESTER                            Claim Date: 09/04/2019
1660 TIBURON BLVD, STE E4                          Debtor: KONA GRILL, INC.
TIBURON, CA 94920


UNSECURED                  Claimed:                   $344,661.44




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 48
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 51 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



MERIDIAN CENTERCAL LLC                             Claim Number: 278
C/O BALLARD SPAHR LLP                              Claim Date: 09/05/2019
ATTN DUSTIN P BRANCH, ESQ                          Debtor: KONA GRILL, INC.
2029 CENTURY PARK E, STE 800                       Comments: EXPUNGED
LOS ANGELES, CA 90067                              DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $61,392.48
UNSECURED                  Claimed:                     $45,251.58
PEREIRA CARDOZO, WILLIAM COSTA                     Claim Number: 279
4001 ROSS AVE APT 203                              Claim Date: 09/06/2019
DALLAS, TX 75204-5259                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $20,000.00
SUPREME LOBSTER AND SEAFOOD COMPANY                Claim Number: 280
C/O RICHARD W RAPPOLD                              Claim Date: 09/05/2019
300 S WACKER DR, STE 1700                          Debtor: KONA GRILL, INC.
CHICAGO, IL 60606


UNSECURED                  Claimed:                         $2,296.45
NEELY, ANTHONY                                     Claim Number: 281
D/B/A WINDOW MAINTENANCE                           Claim Date: 09/06/2019
PO BOX 10946                                       Debtor: KONA GRILL, INC.
MURFREESBORO, TN 37129-0019


UNSECURED                  Claimed:                          $450.00             Scheduled:                $450.00
BOND DISTRIBUTING CO                               Claim Number: 282
1220 BERNARD DR                                    Claim Date: 09/09/2019
BALTIMORE, MD 21223                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,131.05            Scheduled:               $1,131.05




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 49
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 52 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



LUCIANI, RALPH                                     Claim Number: 283
405 S DALE MABRY STE 383                           Claim Date: 09/09/2019
TAMPA, FL 33609                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $392.00             Scheduled:                $392.00
COUVERTIER RIVERA, GAMALIEL                        Claim Number: 284
URB JARDINES DE BORINQUEN                          Claim Date: 09/09/2019
CAROLINA, PR 00985                                 Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                         $7,000.00
SECURED                    Claimed:                         $1,200.00
UNSECURED                  Claimed:                         $1,800.00
AQUARIUM CREATIONS                                 Claim Number: 285
16753 DONWICK DR, STE C7                           Claim Date: 09/10/2019
CONROE, TX 77385                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,176.97            Scheduled:               $2,402.51
SEAFOOD WHOLESALERS                                Claim Number: 286
PO BOX 571196                                      Claim Date: 09/16/2019
HOUSTON, TX 77257                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $12,691.15
HAPPY FISH, THE                                    Claim Number: 287
2553 E DETROIT PL                                  Claim Date: 09/19/2019
CHANDLER, AZ 85225                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $9,430.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 50
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20   Page 53 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



OHIO BUREAU OF WORKERS' COMPENSATION               Claim Number: 288
PO BOX 15567                                       Claim Date: 09/17/2019
COLUMBUS, OH 43215-0567                            Debtor: KONA GRILL, INC.



PRIORITY                   Claimed:                         $4,166.40
SOUTHERN GLAZER'S WINE & SPIRITS OF HI             Claim Number: 289
155 KAPALULU PL, STE 300                           Claim Date: 09/18/2019
HONOLULU, HI 96819                                 Debtor: KONA GRILL, INC.
                                                   Comments:
                                                   Amends Claim 42

UNSECURED                  Claimed:                            $0.00
BAKER COMMODITIES INC (PHOENIX DIVISION)           Claim Number: 290
ATTN KATHY CORONADO                                Claim Date: 09/20/2019
PO BOX 6518                                        Debtor: KONA GRILL, INC.
PHOENIX, AZ 85005-6518


UNSECURED                  Claimed:                          $270.00
SILVER SERVICE REFRESHMENT SYSTEMS INC             Claim Number: 291
6255 N HOLLYWOOD BLVD #125                         Claim Date: 09/23/2019
NORTH LAS VEGAS, NV 89115                          Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $545.25
SILVER SERVICE REFRESHMENT SYSTEMS INC             Claim Number: 292
6255 N HOLLYWOOD BLVD #125                         Claim Date: 09/23/2019
NORTH LAS VEGAS, NV 89115                          Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $545.25             Scheduled:               $545.25




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 51
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 54 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



SCOTTSDALE FASHION OFFICE LLC                      Claim Number: 294
C/O BALLARD SPAHR LLP                              Claim Date: 09/23/2019
ATTN DUSTIN P BRANCH, ESQ                          Debtor: KONA GRILL, INC.
2029 CENTURY PARK E, STE 800
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                   $277,210.00
LEAF CAPITAL FUNDING LLC                           Claim Number: 295
C/O LEGAL DEPARTMENT                               Claim Date: 09/23/2019
2005 MARKET ST, 14TH FL                            Debtor: KONA GRILL, INC.
PHILADELPHIA, PA 19103


UNSECURED                  Claimed:                         $5,979.78
MISSOURI DEPARTMENT OF REVENUE                     Claim Number: 296
PO BOX 475                                         Claim Date: 10/02/2019
JEFFERSON CITY, MO 65105                           Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 537 (12/17/2019)

PRIORITY                   Claimed:                          $214.18 UNLIQ
UNSECURED                  Claimed:                           $48.45 UNLIQ
VIRTO CLEAN                                        Claim Number: 303
ATTN SIERRA FINANCE                                Claim Date: 10/21/2019
6080 SURETY DR, STE 101                            Debtor: KONA GRILL, INC.
EL PASO, TX 79905


UNSECURED                  Claimed:                         $1,438.90            Scheduled:               $1,438.90
TERRY'S PLUMBING SERVICE                           Claim Number: 304
2401 15TH ST                                       Claim Date: 10/21/2019
SARASOTA, FL 34237                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,043.90            Scheduled:                $838.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 52
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20    Page 55 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



MC DOWELL INC                                      Claim Number: 305
D/B/A MC DOWELLS SPECIALTY REPAIRS                 Claim Date: 10/21/2019
10443 W FAIRVIEW AVE                               Debtor: KONA GRILL, INC.
BOISE, ID 83704


UNSECURED                  Claimed:                          $928.00
TRAVIS COUNTY                                      Claim Number: 306
C/O JASON A STARKS                                 Claim Date: 11/12/2019
PO BOX 1748                                        Debtor: KONA GRILL, INC.
AUSTIN, TX 78767                                   Comments:
                                                   Claim out of balance

PRIORITY                   Claimed:                         $9,460.96
SECURED                    Claimed:                         $9,460.96
TOTAL                      Claimed:                         $9,460.96
VALLEY PROTEINS INC                                Claim Number: 307
PO BOX 3588                                        Claim Date: 11/13/2019
WINCHESTER, VA 22604                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,575.00            Scheduled:               $1,575.00
COMPASS GROUP USA INC                              Claim Number: 308
D/B/A CANTEEN REFRESHMENTS SERVICES                Claim Date: 11/25/2019
2400 YORKMONT RD                                   Debtor: KONA GRILL, INC.
CHARLOTTE, NC 28217


UNSECURED                  Claimed:                          $926.38
PHILLIPS, SHITARIYALE                              Claim Number: 309
8155 RICHMOND AVE #516                             Claim Date: 01/06/2020
HOUSTON, TX 77063                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $389.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 53
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20   Page 56 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



ALONGI CONSTRUCTION                                Claim Number: 10001
8390 E VIA DE VENTURA SUITE F110-212               Claim Date: 05/01/2019
SCOTTSDALE, AZ 85258                               Debtor: KONA GRILL, INC.
                                                   Comments: POSSIBLY AMENDED BY 215
                                                   Amended by Claim 215

UNSECURED                  Claimed:                         $3,335.00
RESOURCE POINT OF SALE LLC                         Claim Number: 10002
1765 N ELSTON AVE SUITE 201                        Claim Date: 05/02/2019
CHICAGO, IL 60642                                  Debtor: KONA GRILL, INC.
                                                   Comments: POSSIBLY AMENDED BY 10153
                                                   Amended by Claim 10153

UNSECURED                  Claimed:                     $45,218.85
DETROIT CUTLERY, INC.                              Claim Number: 10003
16600 INDUSTRIAL                                   Claim Date: 05/02/2019
ROSEVILLE, MI 48066                                Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                         $3,893.66
SMS SUPPLIES LLC                                   Claim Number: 10004
4510 N 54TH ST                                     Claim Date: 05/02/2019
PHOENIX, AZ 85018                                  Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                     $15,645.16
RESTAURANT EQUIPMENT SERVICES INC                  Claim Number: 10005
5119 SOUTH ROYAL ATLANTA DRIVE                     Claim Date: 05/03/2019
TUCKER, GA 30084                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $13,834.49




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 54
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 57 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



HYMEL, PETE                                        Claim Number: 10006
7929 RIVER ROAD                                    Claim Date: 05/03/2019
BATON ROUGE, LA 70820                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                           $75.00
BIG JOE'S POWER WASHING LLC                        Claim Number: 10007
14512 HORTON ST.                                   Claim Date: 05/05/2019
OVERLAND PARK, KS 66223                            Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $175.00
SURE FIRE PROTECTION                               Claim Number: 10009
8200 E PACIFIC PLACE                               Claim Date: 05/06/2019
UNIT 404                                           Debtor: KONA GRILL, INC.
DENVER, CO 80231


UNSECURED                  Claimed:                         $1,266.82
SYSCO NEWPORT MEAT OF NEVADA                       Claim Number: 10010
5420 S VALLEY VIEW BLVD                            Claim Date: 05/06/2019
LAS VEGAS, NV 89118                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $596.24
ALLIANCE MECHANICAL SERVICES INC                   Claim Number: 10013
100 FRONTIER WAY                                   Claim Date: 05/07/2019
BENSENVILLE, IL 60106                              Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (10/17/2019)


UNSECURED                  Claimed:                         $8,587.86




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 55
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20   Page 58 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



VASEY HEATING AND AIR CONDITIONING INC             Claim Number: 10014
VASEY COMMERCIAL HEATING & AC INC                  Claim Date: 05/07/2019
10830 ANDRADE DR                                   Debtor: KONA GRILL, INC.
ZIONSVILLE, IN 46277                               Comments: POSSIBLY AMENDED BY 10261


UNSECURED                  Claimed:                     $11,305.82
SEAFOOD WHOLESALERS                                Claim Number: 10015
PO BOX 571196                                      Claim Date: 05/07/2019
HOUSTON, TX 77257                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $12,691.15
GENERAL PARTS LLC                                  Claim Number: 10016
ATTN SARA MALONEY                                  Claim Date: 05/08/2019
11311 HAMPSHIRE AVE S                              Debtor: KONA GRILL, INC.
BLOOMINGTON, MN 55438                              Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                     $25,133.68
CARSWELL ENTERPRISES                               Claim Number: 10017
804 BUSINESS PARKWAY                               Claim Date: 05/08/2019
RICHARDSON, TX 75081                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,599.96
MIRUS INFORMATION TECHNOLOGY                       Claim Number: 10018
820 GESSNER RD STE 1600                            Claim Date: 05/08/2019
HOUSTON, TX 77024                                  Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $4,350.45




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 56
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20   Page 59 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



ATHENA FARMS                                       Claim Number: 10019
PO BOX 161465                                      Claim Date: 05/08/2019
ATLANTA, GA 30321                                  Debtor: KONA GRILL, INC.
                                                   Comments: WITHDRAWN
                                                   DOCKET: 264 (07/09/2019)

ADMINISTRATIVE             Claimed:                     $11,611.75 UNLIQ
UNSECURED                  Claimed:                      $5,246.00 UNLIQ
AQUARIUM MAINTENANCE COMPANY, THE                  Claim Number: 10020
14419 OCEAN POINT DRIVE                            Claim Date: 05/08/2019
EL PASO, TX 79938                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,168.77
SANTA MONICA SEAFOOD COMPANY                       Claim Number: 10021
2500 COMANCHE RD NE                                Claim Date: 05/08/2019
ALBUQUERQUE, NM 87107                              Debtor: KONA GRILL, INC.
                                                   Comments: POSSIBLY AMENDED BY 10022
                                                   Amended by Claim 10022

UNSECURED                  Claimed:                     $12,317.08
SANTA MONICA SEAFOOD COMPANY                       Claim Number: 10022-01
2500 COMANCHE RD NE                                Claim Date: 05/08/2019
ALBUQUERQUE, NM 87107                              Debtor: KONA GRILL, INC.
                                                   Comments:
                                                   Amends Claim 10021

UNSECURED                  Claimed:                         $6,396.27
SANTA MONICA SEAFOOD COMPANY                       Claim Number: 10022-02
2500 COMANCHE RD NE                                Claim Date: 05/08/2019
ALBUQUERQUE, NM 87107                              Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $5,920.81




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 57
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 60 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



OCEAN GROUP INC                                    Claim Number: 10023
1100 S SANTA FE AVE                                Claim Date: 05/08/2019
LOS ANGELES, CA 90021                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $16,100.61
BROTHERS PRODUCE                                   Claim Number: 10024
PO BOX 1207                                        Claim Date: 05/09/2019
FRIENDSWOOD, TX 77549-1207                         Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $20,653.51
TEASDALE FENTON CARPET CLEANING                    Claim Number: 10025
12145 CENTRON PLACE                                Claim Date: 05/09/2019
CINCINNATI, OH 45246                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $261.48
NEXUSTEK PHOENIX                                   Claim Number: 10026
1919 W LONE CACTUS DR                              Claim Date: 05/09/2019
PHOENIX, AZ 85027                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $43,484.46
SUPPORT REFRIGERATION INC                          Claim Number: 10027
9155 MANGOSTONE LANE                               Claim Date: 05/09/2019
LAS VEGAS, NV 89147                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $31,607.05




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 58
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 61 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



VIENNA GLASS CO INC                                Claim Number: 10028
7873 COPPERMINE DR                                 Claim Date: 05/10/2019
MANASSAS, VA 20109                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,750.00
TECHNOLOGY RESOURCE CENTER OF AMERICA              Claim Number: 10029
2600 VIRGINIA CIRCLE                               Claim Date: 05/10/2019
DENTON, TX 76209                                   Debtor: KONA GRILL, INC.
                                                   Comments: POSSIBLY AMENDED BY 101
                                                   Amended by Claim 10133

UNSECURED                  Claimed:                         $6,936.49 UNLIQ
FIRE PROTECTION EQUIPMENT CO                       Claim Number: 10031
2020 BROADWAY STREET NE SUITE 100                  Claim Date: 05/13/2019
STE 100                                            Debtor: KONA GRILL, INC.
MINNEAPOLIS, MN 55413


UNSECURED                  Claimed:                         $1,542.46
COMMERCIAL UPHOLSTERY, LLC                         Claim Number: 10032
7549 KNOLL DRIVE                                   Claim Date: 05/13/2019
JACKSONVILLE, FL 32221                             Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,198.23
CRG FINANCIAL LLC                                  Claim Number: 10033-01
TRANSFEROR: KX WHOLESALE SEAFOOD LLC               Claim Date: 05/13/2019
100 UNION AVENUE                                   Debtor: KONA GRILL, INC.
CRESSKILL, NJ 07626                                Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $9,090.07




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 59
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20     Page 62 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



KX WHOLESALE SEAFOOD LLC                           Claim Number: 10033-02
5128 W CLIFTON ST                                  Claim Date: 05/13/2019
TAMPA, FL 33634                                    Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 501 (11/15/2019)
                                                   Claim Out of Balance

UNSECURED                  Claimed:                     $11,700.35               Scheduled:               $25,196.49
KX WHOLESALE SEAFOOD LLC                           Claim Number: 10033-03
5128 W CLIFTON ST                                  Claim Date: 05/13/2019
TAMPA, FL 33634                                    Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $6,147.68
ROCKY MOUNTAIN BUSINESS PRODUCTS                   Claim Number: 10034-01
2020 S PONTIAC WAY                                 Claim Date: 05/13/2019
DENVER, CO 80224                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $470.07
ROCKY MOUNTAIN BUSINESS PRODUCTS                   Claim Number: 10034-02
2020 S PONTIAC WAY                                 Claim Date: 05/13/2019
DENVER, CO 80224                                   Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                          $103.29
DIAMOND HEAD SEAFOOD WHOLESALE, INC.               Claim Number: 10035
ATTN MICHAEL YONEMURA                              Claim Date: 05/13/2019
966 ROBELLO LN                                     Debtor: KONA GRILL, INC.
HONOLULU, HI 96817


UNSECURED                  Claimed:                         $8,738.52




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 60
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 63 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



PROSTEAM CARPET CLEANING                           Claim Number: 10037
3324F MORSE ROAD                                   Claim Date: 05/14/2019
COLUMBUS, OH 43231                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $267.68
OMAHA DOOR & WINDOW COMPANY, INC.                  Claim Number: 10038
ATTN MAUREEN MCGILL                                Claim Date: 05/14/2019
4665 G STREET                                      Debtor: KONA GRILL, INC.
OMAHA, NE 68117


UNSECURED                  Claimed:                          $794.62
CODA COFFEE COMPANY                                Claim Number: 10039
1751 E. 58TH AVE.                                  Claim Date: 05/14/2019
SUITE B-3                                          Debtor: KONA GRILL, INC.
DENVER, CO 80216                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                          $835.82
OCEAN PROVIDENCE MINNEAPOLIS                       Claim Number: 10040-01
212 28TH AVE N                                     Claim Date: 05/14/2019
MINNEAPOLIS, MN 55411                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $4,307.84
OCEAN PROVIDENCE MINNEAPOLIS                       Claim Number: 10040-02
212 28TH AVE N                                     Claim Date: 05/14/2019
MINNEAPOLIS, MN 55411                              Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $5,081.45




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 61
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 64 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



OFFICE DEPOT                                       Claim Number: 10041
ATTN: HARRIET LEWKOWITZ, S416N                     Claim Date: 05/14/2019
6600 N MILITARY TRAIL                              Debtor: KONA GRILL, INC.
BOCA RATON, FL 33496


UNSECURED                  Claimed:                     $25,058.68
MULTIARTS SIGNS                                    Claim Number: 10042
ATTN DAVID ROUSH                                   Claim Date: 05/15/2019
4532 LARNER                                        Debtor: KONA GRILL, INC.
THE COLONY, TX 75056                               Comments: DOCKET: 537 (12/17/2019)
                                                   Claim out of balance

UNSECURED                  Claimed:                         $2,216.56
TOTAL                      Claimed:                         $2,216.50
MOOD MEDIA                                         Claim Number: 10043
2100 S IH 35 FRONTAGE RD #200                      Claim Date: 05/15/2019
AUSTIN, TX 78704                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $4,841.22
HOODZ OF OMAHA-LINCOLN                             Claim Number: 10044
17330 W CENTER RD, #110                            Claim Date: 05/15/2019
OMAHA, NE 68130                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $927.69
INTERNATIONAL PAPER                                Claim Number: 10045
1740 INTERNATIONAL DR                              Claim Date: 05/15/2019
MEMPHIS, TN 38197                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $225.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 62
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 65 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



PACIFIC SEAFOOD OREGON                             Claim Number: 10046
PO BOX 97                                          Claim Date: 05/15/2019
CLACKAMAS, OR 97015                                Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $2,025.86
TOTAL                      Claimed:                         $1,012.93
PACIFIC SEAFOOD CO ARIZONA                         Claim Number: 10047
PO BOX 97                                          Claim Date: 05/15/2019
CLACKAMAS, OR 97015                                Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $5,397.22
TOTAL                      Claimed:                         $2,698.61
ORANGE COUNTY TAX COLLECTOR                        Claim Number: 10048
PO BOX 545100                                      Claim Date: 05/16/2019
ORLANDO, FL 32854                                  Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

SECURED                    Claimed:                     $36,661.49
ORANGE COUNTY TAX COLLECTOR                        Claim Number: 10049
PO BOX 545100                                      Claim Date: 05/16/2019
ORLANDO, FL 32854                                  Debtor: KONA GRILL, INC.
                                                   Comments: WITHDRAWN
                                                   DOCKET: 507 (11/20/2019)

SECURED                    Claimed:                     $17,807.86
TOTAL                      Claimed:                     $17,807.88
MONIN INC                                          Claim Number: 10050
ATTN RAPPY PEREZ                                   Claim Date: 05/16/2019
2100 RANGE ROAD                                    Debtor: KONA GRILL, INC.
CLEARWATER, FL 33765


UNSECURED                  Claimed:                         $1,200.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 63
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 66 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



FRIEDMAN, MICHELLE                                 Claim Number: 10051
26681 WHITE OAKS DR                                Claim Date: 05/16/2019
LAGUNA HILLS, CA 92653                             Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                            $0.00 UNDET
MC PRECISION AIR LLC                               Claim Number: 10052
205 N HWY 175                                      Claim Date: 05/16/2019
SEAGOVILLE, TX 75159                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,859.95
GORHAM ELECTRIC INC                                Claim Number: 10053
6914 B INDUSTRIAL AVE                              Claim Date: 05/16/2019
EL PASO, TX 79915                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $4,721.84 UNLIQ
MR. HANDYMAN OF GREATER CINCI/NORTH KY             Claim Number: 10054
10268 READING ROAD                                 Claim Date: 05/16/2019
CINCINNATI, OH 45241                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,214.00
B&C HANDYMAN                                       Claim Number: 10055
3811 RAMELLE DR                                    Claim Date: 05/16/2019
COUNCIL BLUFFS, IA 51501                           Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $893.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 64
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 67 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



OLSEN FIRE PROTECTION INC                          Claim Number: 10056
321 WILSON ST NE                                   Claim Date: 05/17/2019
MINNEAPOLIS, MN 55413                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $820.00
BALLESTER HERMANOS INC                             Claim Number: 10057-01
PO BOX 364548                                      Claim Date: 05/17/2019
SAN JUAN, PR 00936                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,047.47
BALLESTER HERMANOS INC                             Claim Number: 10057-02
PO BOX 364548                                      Claim Date: 05/17/2019
SAN JUAN, PR 00936                                 Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                          $194.55
MENDEZ & COMPANY                                   Claim Number: 10058-01
PO BOX 363348                                      Claim Date: 05/17/2019
SAN JUAN, PR 00936                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $838.81
MENDEZ & COMPANY                                   Claim Number: 10058-02
PO BOX 363348                                      Claim Date: 05/17/2019
SAN JUAN, PR 00936                                 Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                          $651.36




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 65
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 68 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



PREMIER AQUATICS                                   Claim Number: 10059
1801 ROSWELL RD                                    Claim Date: 05/17/2019
MARIETTA, GA 30062                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $765.14
FRESHPOINT S FLORIDA                               Claim Number: 10060
2300 NW 19TH ST                                    Claim Date: 05/17/2019
POMPANO BEACH, FL 33069                            Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $11,888.72
SWAP N GRILL LLC                                   Claim Number: 10063
C/O PROPANE DOCTOR                                 Claim Date: 05/21/2019
PO BOX 191263                                      Debtor: KONA GRILL, INC.
DALLAS, TX 75219


UNSECURED                  Claimed:                         $1,337.69
L.G.ELECTRICAL SERVICES, INC.                      Claim Number: 10064
13209 ANN LOUISE RD                                Claim Date: 05/22/2019
HOUSTON, TX 77086                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,657.96
MARICOPA COUNTY TREASURER                          Claim Number: 10065
C/O PETER MUTHIG                                   Claim Date: 05/22/2019
222 NORTH CENTRAL AVENUE, SUITE 1100               Debtor: KONA GRILL, INC.
PHOENIX, AZ 85004                                  Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

SECURED                    Claimed:                     $80,621.16 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 66
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 69 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



RESEARCH DATA GROUP, INC.                          Claim Number: 10066
816 ROANOKE BLVD                                   Claim Date: 05/23/2019
SALEM, VA 24153                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                            $0.00 UNDET
CHICAGOLAND BEVERAGE                               Claim Number: 10067-01
2056 W WALNUT ST                                   Claim Date: 05/23/2019
CHICAGO, IL 60612                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,473.97
CHICAGOLAND BEVERAGE                               Claim Number: 10067-02
2056 W WALNUT ST                                   Claim Date: 05/23/2019
CHICAGO, IL 60612                                  Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                          $251.93
CAPTIVEAIRE                                        Claim Number: 10068
4641 PARAGON PARK                                  Claim Date: 05/23/2019
RALEIGH, NC 27616                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,184.10
ACCENT ON AQUARIUMS LTD                            Claim Number: 10069
PO BOX 12265                                       Claim Date: 05/24/2019
COLUMBUS, OH 43212                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,122.04




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 67
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 70 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



BOOTZ & DUKE SIGN CO                               Claim Number: 10070
ATTN LYNNE STRATTAN                                Claim Date: 05/24/2019
2831 W WELDON AVE                                  Debtor: KONA GRILL, INC.
PHOENIX, AZ 85017


UNSECURED                  Claimed:                          $555.12
H&B SERVICES                                       Claim Number: 10071
4027 CLAY PLACE NE                                 Claim Date: 05/28/2019
WASHINGTON, DC 20019                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $650.00
BERGIN FRUIT CO INC                                Claim Number: 10073
ATTN MICHAEL FINN                                  Claim Date: 05/30/2019
2000 ENERGY PARK DRIVE                             Debtor: KONA GRILL, INC.
920 E LAKE ST
ST PAUL, MN 55108

UNSECURED                  Claimed:                     $27,873.46
BRASE ELECTRICAL CONTRACTING CORP                  Claim Number: 10074
4430 S 108TH ST                                    Claim Date: 05/30/2019
OMAHA, NE 68137                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $638.53
BOLIN PLUMBING LTD                                 Claim Number: 10075
PO BOX 1161                                        Claim Date: 05/30/2019
HELOTES, TX 78023                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,135.03




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 68
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 71 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



FOX COMMERCIAL SERVICES LLC                        Claim Number: 10076
PO BOX 19047                                       Claim Date: 06/02/2019
AUSTIN, TX 78760                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,705.07
HIGH STREET BUILDINGS, LLC                         Claim Number: 10082
PATRICK A. CLISHAM, ESQ.                           Claim Date: 06/04/2019
ENGELMAN BERGER, P.C.                              Debtor: KONA GRILL, INC.
2800 NORTH CENTRAL AVENUE, SUITE 1200
PHOENIX, AZ 85004

UNSECURED                  Claimed:                     $51,883.40
GLOBEX AMERICA                                     Claim Number: 10083-01
2324 SHORECREST DRIVE                              Claim Date: 06/04/2019
DALLAS, TX 75235                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $483.53
GLOBEX AMERICA                                     Claim Number: 10083-02
2324 SHORECREST DRIVE                              Claim Date: 06/04/2019
DALLAS, TX 75235                                   Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                          $205.68
HANCOCK, J & G                                     Claim Number: 10084
PO BOX 460818                                      Claim Date: 06/05/2019
720 N FRONTIER DR.                                 Debtor: KONA GRILL, INC.
PAPILLION, NE 68046


UNSECURED                  Claimed:                          $123.63




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 69
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 72 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



PHOENIX COMMERCIAL ELECTRIC, INC                   Claim Number: 10085
8901 N 79TH AVE                                    Claim Date: 06/05/2019
SUITE 101                                          Debtor: KONA GRILL, INC.
PEORIA, AZ 85345


UNSECURED                  Claimed:                          $208.54
NELLA MEDIA GROUP, LLC                             Claim Number: 10086
36 N. HOTEL STREET                                 Claim Date: 06/05/2019
SUITE A                                            Debtor: KONA GRILL, INC.
HONOLULU, HI 96817


UNSECURED                  Claimed:                         $6,806.28
DICHELLO DISTRIBUTORS INC.                         Claim Number: 10089
ATTN KATE DICKAU                                   Claim Date: 06/06/2019
PO BOX 562                                         Debtor: KONA GRILL, INC.
ORANGE, CT 06477


UNSECURED                  Claimed:                         $1,380.65
CALDARELLA'S INC                                   Claim Number: 10090
201 N CLARK DR                                     Claim Date: 06/06/2019
EL PASO, TX 79905                                  Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                          $612.23
CANTEY HANGER LLP                                  Claim Number: 10091
C/O MACHIR STULL                                   Claim Date: 06/06/2019
1999 BRYAN ST STE 3300                             Debtor: KONA GRILL, INC.
DALLAS, TX 75201


UNSECURED                  Claimed:                     $33,390.03




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 70
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 73 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



AQUAMART                                           Claim Number: 10093
ATTN JEFF HARRIS                                   Claim Date: 06/06/2019
3225 S WADSWORTH BLVD UNIT E                       Debtor: KONA GRILL, INC.
LAKEWOOD, CO 80227


UNSECURED                  Claimed:                         $1,100.00
MARICOPA COUNTY TREASURER                          Claim Number: 10094
C/O PETER MUTHIG                                   Claim Date: 06/07/2019
222 N CENTRAL AVE STE 1100                         Debtor: KONA GRILL, INC.
PHOENIX, AZ 85004                                  Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

SECURED                    Claimed:                     $53,509.62 UNLIQ
KLABUNDE DELIVERY SERVICES INC                     Claim Number: 10095
8555 IZARD STREET                                  Claim Date: 06/08/2019
OMAHA, NE 68114                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $398.00
SAIA PLUMBING & HEATING CO INC                     Claim Number: 10096
16709 NORBROOK DRIVE                               Claim Date: 06/10/2019
OLNEY, MD 20832                                    Debtor: KONA GRILL, INC.
                                                   Comments: POSSIBLY AMENDED BY 172
                                                   Amended by Claim 172

UNSECURED                  Claimed:                         $3,657.00
MARTINEZ PRODUCE & SEAFOOD, INC.                   Claim Number: 10100-01
C/O KRAUSKOPF KAUFFMAN, P.C.                       Claim Date: 06/11/2019
414 N. ORLEANS ST., STE 210                        Debtor: KONA GRILL, INC.
CHICAGO, IL 60654


UNSECURED                  Claimed:                         $8,093.92




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 71
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 74 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



MARTINEZ PRODUCE & SEAFOOD, INC.                   Claim Number: 10100-02
C/O KRAUSKOPF KAUFFMAN, P.C.                       Claim Date: 06/11/2019
414 N. ORLEANS ST., STE 210                        Debtor: KONA GRILL, INC.
CHICAGO, IL 60654                                  Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $9,890.44
GREATAMERICA FINANCIAL SERVICES CORP               Claim Number: 10101
ATTN: PEGGY UPTON                                  Claim Date: 06/11/2019
P.O. BOX 609                                       Debtor: KONA GRILL, INC.
CEDAR RAPIDS, IA 52406


UNSECURED                  Claimed:                     $11,618.25 UNLIQ
LIQUID ENVIRONMENTAL SOLUTIONS                     Claim Number: 10103
LES                                                Claim Date: 06/14/2019
7651 ESTERS BLVD #200                              Debtor: KONA GRILL, INC.
IRVING, TX 75063


UNSECURED                  Claimed:                     $15,946.78
FILTERSHINE MICHIGAN                               Claim Number: 10104
200 S WING ST 281                                  Claim Date: 06/15/2019
NORTHVILLE, MI 48167                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,960.00
MPS INC                                            Claim Number: 10105
1060 BALCH ROAD                                    Claim Date: 06/17/2019
MADISON, AL 35758                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $572.25




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 72
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 75 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



THE COCA-COLA COMPANY                              Claim Number: 10106
ATTN CURTIS MARSHALL                               Claim Date: 06/17/2019
PO BOX 1734                                        Debtor: KONA GRILL, INC.
ATLANTA, GA 30313


UNSECURED                  Claimed:                  $2,720,061.24
REPUTATION.COM LLC                                 Claim Number: 10107
1400 A SEAPORT BLVD, STE 401                       Claim Date: 06/18/2019
REDWOOD CITY, CA 94063                             Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $15,456.00
TOTAL SYSTEM SERVICES INC                          Claim Number: 10108
1712 S ROOSEVELT                                   Claim Date: 06/18/2019
BOISE, ID 83705                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $641.10
PYE BARKER FIRE & SAFETY                           Claim Number: 10111
11605 HAYNES BRIDGE RD, STE 350                    Claim Date: 06/20/2019
ALPHARETTA, GA 30009                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $955.47
IGH AQUATICS                                       Claim Number: 10112
PO BOX 1703                                        Claim Date: 06/20/2019
HELOTES, TX 78023                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $4,438.24




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 73
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 76 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



ROY, LORRAINE                                      Claim Number: 10113
916 VAN NESS COURT                                 Claim Date: 06/21/2019
COSTA MESA, CA 92626                               Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                           $32.00
GOURMET BEVERAGE SERVICE                           Claim Number: 10114
1938 TAYLOR LANE                                   Claim Date: 06/21/2019
TAMPA, FL 33618                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,112.83
OMAHA PUBLIC POWER DISTRICT                        Claim Number: 10115
PO BOX 3995                                        Claim Date: 06/21/2019
OMAHA, NE 68103-0995                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,841.44
CPS ENERGY                                         Claim Number: 10116
BANKRUPTCY SECTION                                 Claim Date: 06/24/2019
145 NAVARRO, MAIL DROP 110909                      Debtor: KONA GRILL, INC.
SAN ANTONIO, TX 78205


UNSECURED                  Claimed:                         $5,708.58
23RD GROUP LLC                                     Claim Number: 10119
4944 PARKWAY PLAZA BLVD                            Claim Date: 06/25/2019
SUITE 400                                          Debtor: KONA GRILL, INC.
CHARLOTTE, NC 28217


UNSECURED                  Claimed:                     $28,724.86




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 74
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 77 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



PERFECT PLUMBING SEWER & DRAIN                     Claim Number: 10121
24525 24 MILE RD                                   Claim Date: 06/27/2019
MACOMB, MI 48042                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,090.95
AVANTI GLASS AND MIRROR LLC                        Claim Number: 10122
5380 PROCYON STREET                                Claim Date: 06/27/2019
LAS VEGAS, NV 89118                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $2,794.16
EVOLUTION CLEANING SERVICES LLC                    Claim Number: 10124
2750 MILLERVILLE ROAD #5303                        Claim Date: 06/28/2019
BATON ROUGE, LA 70816                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $950.00
CREATIVE ADVERTISING GROUP, THE                    Claim Number: 10125
10677 W CENTENNIAL RD, STE 102                     Claim Date: 06/30/2019
LITTLETON, CO 80127                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $28,274.11
COUGHLIN, CHRISTIAN                                Claim Number: 10126
19 REGAL ROAD                                      Claim Date: 07/02/2019
MANALAPAN, NJ 07726                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,919.79




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 75
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 78 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



A B BONDED LOCKSMITH                               Claim Number: 10127
4344 MONTGOMERY RD                                 Claim Date: 07/05/2019
CINCINNATI, OH 45212                               Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                          $361.13
SMS SUPPLIES LLC                                   Claim Number: 10128-01
4510 N 54TH ST                                     Claim Date: 07/05/2019
PHOENIX, AZ 85018                                  Debtor: KONA GRILL, INC.
                                                   Comments:
                                                   Amends Claim 10004

UNSECURED                  Claimed:                     $17,932.83
SMS SUPPLIES LLC                                   Claim Number: 10128-02
4510 N 54TH ST                                     Claim Date: 07/05/2019
PHOENIX, AZ 85018                                  Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $5,295.49
PACIFIC HOME AND PATIO                             Claim Number: 10129
1891 N WILDWOOD DR                                 Claim Date: 07/08/2019
BOISE, ID 83713                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $12,450.91
FRANKLIN MACHINE PRODUCTS, LLC                     Claim Number: 10130
DIVERSIFIED FOOD SERVICE                           Claim Date: 07/09/2019
220 MESSNER                                        Debtor: KONA GRILL, INC.
WHEELING, IL 60090                                 Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                     $11,137.94




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 76
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 79 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



WINDSTREAM                                         Claim Number: 10131
1450 N CENTER POINT RD                             Claim Date: 07/10/2019
HIAWATHA, IA 52233                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $59,635.48
BERRY COFFEE COMPANY INC                           Claim Number: 10132
ATTN BRENT LIESER                                  Claim Date: 07/11/2019
14825 MARTIN DR                                    Debtor: KONA GRILL, INC.
EDEN PRAIRIE, MN 55344


UNSECURED                  Claimed:                         $1,779.17
TECHNOLOGY RESOURCE CENTER OF AMERICA              Claim Number: 10133
2600 VIRGINIA CIRCLE                               Claim Date: 07/11/2019
DENTON, TX 76209                                   Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 500 (11/15/2019)
                                                   Amends Claim 10029

UNSECURED                  Claimed:                     $11,338.60 UNLIQ
TWIN CITIES DISTRIBUTION                           Claim Number: 10136-01
6928 POLVADERA                                     Claim Date: 07/16/2019
EL PASO, TX 79912                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $405.60
TWIN CITIES DISTRIBUTION                           Claim Number: 10136-02
6928 POLVADERA                                     Claim Date: 07/16/2019
EL PASO, TX 79912                                  Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                          $225.80




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 77
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 80 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



ALSCO INC                                          Claim Number: 10137-01
ATTN ANGEL HADDOCK-TURNER, OFFICE MGR              Claim Date: 07/17/2019
30 MCCULLOUGH DR                                   Debtor: KONA GRILL, INC.
NEW CASTLE, DE 19720


UNSECURED                  Claimed:                          $673.33 UNLIQ
ALSCO INC                                          Claim Number: 10137-02
ATTN ANGEL HADDOCK-TURNER, OFFICE MGR              Claim Date: 07/17/2019
30 MCCULLOUGH DR                                   Debtor: KONA GRILL, INC.
NEW CASTLE, DE 19720                               Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $1,468.33 UNLIQ
REEF CORAL LLC                                     Claim Number: 10141
12442 JEFFERSON HWY                                Claim Date: 07/29/2019
BATON ROUGE, LA 70816                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $5,600.00
HARRIGAN REFRIGERATION & A/C INC                   Claim Number: 10142
11298 SEBRING DR                                   Claim Date: 07/30/2019
CINCINNATI, OH 45240                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,386.22
LARSEN SUPPLY CO                                   Claim Number: 10146
1106 35TH AVE                                      Claim Date: 07/30/2019
COUNCIL BLUFFS, IA 51501                           Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $6,689.83




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 78
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 81 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



CRAWFISH LLC                                       Claim Number: 10148
C/O BALLARD SPAHR LLP                              Claim Date: 07/30/2019
ATTN LESLIE C HEILMAN                              Debtor: KONA GRILL, INC.
919 N MARKET ST, 11TH FL
WILMINGTON, DE 19801

UNSECURED                  Claimed:                   $464,822.95
MIDDLE TENNESSEE ELECTRIC, THE                     Claim Number: 10150
C/O MEMBERSHIP CORPORATION                         Claim Date: 07/30/2019
555 NEW SALEM HWY                                  Debtor: KONA GRILL, INC.
MURFREESBORO, TN 37129


UNSECURED                  Claimed:                         $2,245.17
TAYLOR FREEZER SALES OF ARIZONA                    Claim Number: 10151
2825 E CHAMBERS ST                                 Claim Date: 07/30/2019
PHOENIX, 85040                                     Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $727.00
RESOURCE POINT OF SALE LLC                         Claim Number: 10153
ATTN BRITTANY MARKWART                             Claim Date: 07/31/2019
1765 N ELSTON AVE STE 201                          Debtor: KONA GRILL, INC.
CHICAGO, IL 60642                                  Comments:
                                                   Amends Claim 10002

UNSECURED                  Claimed:                     $32,927.04
ANDREW'S REFRIGERATION INC                         Claim Number: 10154
5617 E HILLERY DR                                  Claim Date: 07/31/2019
SCOTTSDALE, AZ 85254-2449                          Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $22,032.35




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 79
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 82 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



OUTFIITTERS ELECTRICAL SERVICES                    Claim Number: 10155
19324 E PURDUE CIR                                 Claim Date: 07/31/2019
AURORA, CO 80013-4512                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $599.00
BAKER, RONNISHA                                    Claim Number: 10156
506 WILMOT AVE                                     Claim Date: 08/01/2019
BRIDGEPORT, CT 06607-1408                          Debtor: KONA GRILL, INC.



PRIORITY                   Claimed:                           $0.00 UNDET
SECURED                    Claimed:                           $0.00 UNDET
GARAGE DOORS OF INDIANAPOLIS                       Claim Number: 10158
5041 W 96TH ST                                     Claim Date: 08/02/2019
INDIANAPOLIS, IN 46268                             Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $741.00
KUHN, JAMES                                        Claim Number: 10159
5 HARFORD VIEW DR                                  Claim Date: 08/02/2019
PORT DEPOSIT, MD 21904                             Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 438 (09/27/2019)

PRIORITY                   Claimed:                     $16,154.00
KUHN, JAMES                                        Claim Number: 10160
5 HARFORD VIEW DR                                  Claim Date: 08/02/2019
PORT DEPOSIT, MD 21904                             Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 438 (09/27/2019)

PRIORITY                   Claimed:                   $175,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 80
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 83 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



SAMSON, CHARLES CUESTA JR                          Claim Number: 10161
14808 44TH AVE W #B                                Claim Date: 08/04/2019
LYNNWOOD, WA 98087-6116                            Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                            $0.00 UNDET
COMFORT SYSTEMS MID SOUTH                          Claim Number: 10163
3100 RICHARD ARRINGTON JR BLVD NORTH               Claim Date: 08/06/2019
BIRMINGHAM, AL 35203                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $7,500.26
WASTE MANAGEMENT - 4648                            Claim Number: 10164
C/O JACQUOLYN MILLS                                Claim Date: 08/08/2019
1001 FANNIN ST                                     Debtor: KONA GRILL, INC.
HOUSTON, TX 77002


UNSECURED                  Claimed:                     $10,182.89
K-JETT SERVICES LLC                                Claim Number: 10165
PO BOX 53                                          Claim Date: 08/08/2019
BELTON, MO 64012                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,727.50
WILLIAM H CLARK, PROPERTIES LLC                    Claim Number: 10166
6604 NINA ROSA DR                                  Claim Date: 08/11/2019
ORLANDO, FL 32819                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $298.86




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 81
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 84 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



JT LOCK & SECURITY LLC                             Claim Number: 10167
WENDELL TURNEY                                     Claim Date: 08/12/2019
516 GARRARD STREET                                 Debtor: KONA GRILL, INC.
COVINGTON, KY 41011


UNSECURED                  Claimed:                          $420.00
LOPEZ, JAMES M                                     Claim Number: 10168
DBA AQUARIUM MAINTENANCE CO                        Claim Date: 08/12/2019
14419 OCEAN POINT DRIVE                            Debtor: KONA GRILL, INC.
EL PASO, TX 79938


UNSECURED                  Claimed:                         $2,562.57
BIGART-ECOSYSTEMS LLC                              Claim Number: 10169
D/B/A WISETAIL                                     Claim Date: 08/14/2019
5301 RIATA PARK CT, BLDG F                         Debtor: KONA GRILL, INC.
AUSTIN, TX 78727


UNSECURED                  Claimed:                         $3,080.00 UNLIQ
225 MAGAZINE                                       Claim Number: 10170
ATTN JESSICA SHARP                                 Claim Date: 08/14/2019
9029 JEFFERSON HIGHWAY, STE 300                    Debtor: KONA GRILL, INC.
BATON ROUGE, LA 70809


UNSECURED                  Claimed:                         $2,639.00
COYOTE GASKET                                      Claim Number: 10171
3021 S 35TH ST, STE B-6                            Claim Date: 08/14/2019
PHOENIX, AZ 85034                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $492.58




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 82
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20   Page 85 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



KLEIN & WILSON                                     Claim Number: 10172
ATTN LINDA ROMERO                                  Claim Date: 08/16/2019
4770 VON KARMAN AVE                                Debtor: KONA GRILL, INC.
NEWPORT BEACH, CA 92660                            Comments: POSSIBLY AMENDED BY 10192
                                                   Amended by Claim 10192

UNSECURED                  Claimed:                         $4,931.58
HAWAII GAS                                         Claim Number: 10174
C/O THE GAS COMPANY LLC                            Claim Date: 08/16/2019
PO BOX 3000                                        Debtor: KONA GRILL, INC.
HONOLULU, HI 96802


UNSECURED                  Claimed:                         $4,538.69
A1 PRINCESS CLEANING                               Claim Number: 10175
104 TANGLEWOOD DRIVE                               Claim Date: 08/19/2019
EAST HANOVER, NJ 07936                             Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $479.81
STONECOLD LLC                                      Claim Number: 10177
1760 LOIZA ST, STE 305                             Claim Date: 08/20/2019
SAN JUAN, PR 00911                                 Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                          $996.07
HOCKENBERGS EQUIPMENT & SUPPLY CO INC              Claim Number: 10178
DANIEL STEELE                                      Claim Date: 08/21/2019
4567 WILLOW PARKWAY                                Debtor: KONA GRILL, INC.
CLEVELAND, OH 44125


UNSECURED                  Claimed:                         $4,134.15




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 83
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 86 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



FULTON COUNTY TAX COMMISSIONER                     Claim Number: 10179
141 PRYPR ST SUITE 1106                            Claim Date: 08/21/2019
ATLANTA, GA 30303                                  Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

PRIORITY                   Claimed:                         $8,340.72
DUKE ENERGY OHIO                                   Claim Number: 10180
550 S TRYON STREET                                 Claim Date: 08/21/2019
LEGAL BANKRUPTCY-DEC45A                            Debtor: KONA GRILL, INC.
CHARLOTTE, NC 28202


UNSECURED                  Claimed:                         $2,276.41
CARTRIDGE WORLD - OMAHA                            Claim Number: 10182
5400 S 56TH ST, STE 6                              Claim Date: 08/22/2019
LINCOLN, NE 68516                                  Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                          $288.90
AMS OF HOUSTON LLC                                 Claim Number: 10183
13627 STAFFORD RD                                  Claim Date: 08/23/2019
STAFFORD, TX 77477                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $9,201.25
MP MECHANICAL INC                                  Claim Number: 10184
11511 HARBOR WAY                                   Claim Date: 08/26/2019
MAGNOLIA, TX 77354                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $627.85




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 84
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 87 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



ETHELBAH, LISA                                     Claim Number: 10186
C/O SEAN DAVIS                                     Claim Date: 08/26/2019
3101 N CENTRAL AVE, STE 1500                       Debtor: KONA GRILL, INC.
PHOENIX, AZ 85012


UNSECURED                  Claimed:                   $262,824.64 UNLIQ
TAMEZ, VINCENT                                     Claim Number: 10187
12903 SUGAR RIDGE BLVD, APT 4203                   Claim Date: 08/26/2019
STAFFORD, TX 77477                                 Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                          $300.00
MICHAELS FINER MEATS LLC                           Claim Number: 10188-01
C/O REED SMITH LLP                                 Claim Date: 08/27/2019
ATTN CHRISTOPHER A LYNCH                           Debtor: KONA GRILL, INC.
599 LEXINGTON AVE, 24TH FL                         Comments: DOCKET: 501 (11/15/2019)
NEW YORK, NY 10022

UNSECURED                  Claimed:                     $11,542.98
MICHAELS FINER MEATS LLC                           Claim Number: 10188-02
C/O REED SMITH LLP                                 Claim Date: 08/27/2019
ATTN CHRISTOPHER A LYNCH                           Debtor: KONA GRILL, INC.
599 LEXINGTON AVE, 24TH FL                         Comments: EXPUNGED
NEW YORK, NY 10022                                 DOCKET: 538 (12/17/2019)

PRIORITY                   Claimed:                         $7,744.05
DAIRYLAND USA CORP                                 Claim Number: 10189
C/O REED SMITH LLP                                 Claim Date: 08/27/2019
ATTN CHRISTOPHER A LYNCH                           Debtor: KONA GRILL, INC.
599 LEXINGTON AVE, 24TH FLR
NEW YORK, NY 10022

UNSECURED                  Claimed:                          $134.57




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 85
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 88 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



CASPERS SERVICE COMPANY LLC                        Claim Number: 10191
4908 W NASSAU ST                                   Claim Date: 08/27/2019
TAMPA, FL 33607                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $1,699.18
KLEIN & WILSON                                     Claim Number: 10192
ATTN LINDA ROMERO                                  Claim Date: 08/27/2019
4770 VON KARMAN AVE                                Debtor: KONA GRILL, INC.
NEWPORT BEACH, CA 92660                            Comments:
                                                   Amends Claim 10172

UNSECURED                  Claimed:                         $4,931.58
FLORIDA POWER & LIGHT COMPANY (FPL)                Claim Number: 10193
ATTN BANKRUPTCY RRD/LFO                            Claim Date: 08/28/2019
4200 W FLAGLER ST                                  Debtor: KONA GRILL, INC.
CORAL GABLES, FL 33134


UNSECURED                  Claimed:                         $4,890.40
ILLINOIS BELL TELEPHONE COMPANY                    Claim Number: 10194
C/O AT&T SERVICES INC                              Claim Date: 08/28/2019
ATTN KAREN A CAVAGNARO- LEAD PARALEGAL             Debtor: KONA GRILL, INC.
ONE AT&T WAY, RM 3A 104
BEDMINSTER, NJ 07921

UNSECURED                  Claimed:                          $527.89
LEVEL 3 COMMUNICATIONS LLC                         Claim Number: 10195
CENTURYLINK COMMUNICATIONS LLC                     Claim Date: 08/28/2019
ATTN LEGAL - BKY                                   Debtor: KONA GRILL, INC.
1025 ELDORADO BLVD
BROOMFIELD, CO 80021

UNSECURED                  Claimed:                         $9,373.18




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 86
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 89 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



BEN E KEITH COMPANY                                Claim Number: 10196
C/O KILPATRICK TOWNSEND & STOCKTON LLP             Claim Date: 08/28/2019
ATTN DAVID M POSNER, ESQ                           Debtor: KONA GRILL, INC.
1114 AVENUE OF THE AMERICAS, 21ST FL               Comments: EXPUNGED
NEW YORK, NY 10036                                 DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $53,947.16
HFM FOODSERVICE                                    Claim Number: 10198-01
ATTN DARRYL S LADDIN                               Claim Date: 08/29/2019
171 17TH ST NW, STE 2100                           Debtor: KONA GRILL, INC.
ATLANTA, GA 30363-1031


UNSECURED                  Claimed:                     $14,764.80
HFM FOODSERVICE                                    Claim Number: 10198-02
ATTN DARRYL S LADDIN                               Claim Date: 08/29/2019
171 17TH ST NW, STE 2100                           Debtor: KONA GRILL, INC.
ATLANTA, GA 30363-1031                             Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $10,911.05
GREEN, LESLIE                                      Claim Number: 10199
5003 MEADWAY DR                                    Claim Date: 08/30/2019
NEW ALBANY, OH 43054                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $54.85 UNLIQ
SMILE CLEANING LLC                                 Claim Number: 10203
A/K/A HOODZ OF FAIRFIELD COUNTY                    Claim Date: 09/02/2019
279 NOBLE AVE                                      Debtor: KONA GRILL, INC.
BRIDGEPORT, CT 06608


UNSECURED                  Claimed:                         $717.86




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 87
Name of proof of claims where to                     Case   19-10953-CSS        Doc 562        Filed 01/08/20   Page 90 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



JFC INTERNATIONAL INC                              Claim Number: 10207
ATTN K KEITH MCALLISTER                            Claim Date: 09/03/2019
1660 TIBURON BLVD, STE E4                          Debtor: KONA GRILL, INC.
TIBURON, CA 94920


UNSECURED                  Claimed:                   $344,661.44
TRAVIS COUNTY                                      Claim Number: 10210
ATTN JASON A STARKS                                Claim Date: 09/04/2019
PO BOX 1748                                        Debtor: KONA GRILL, INC.
AUSTIN, TX 78767                                   Comments: POSSIBLY AMENDED BY 306
                                                   Claim Out of Balance Claim out of balance

PRIORITY                   Claimed:                         $6,518.61
SECURED                    Claimed:                         $6,518.61
TOTAL                      Claimed:                         $6,518.61
ECOLAB INC                                         Claim Number: 10211-01
C/O KOHNER MANN & KAILAS, SC                       Claim Date: 09/04/2019
4650 N PORT WASHINGTON RD                          Debtor: KONA GRILL, INC.
MILWAUKEE, WI 53212


SECURED                    Claimed:                     $28,493.00
UNSECURED                  Claimed:                     $82,404.94
ECOLAB INC                                         Claim Number: 10211-02
C/O KOHNER MANN & KAILAS, SC                       Claim Date: 09/04/2019
4650 N PORT WASHINGTON RD                          Debtor: KONA GRILL, INC.
MILWAUKEE, WI 53212                                Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $1,794.61
GARDEN ROAD CAPITAL ADVISORS LLC                   Claim Number: 10212
1812 FRONT ST                                      Claim Date: 09/04/2019
SCOTCH PLAINS, NJ 07076                            Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                            $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                          Page: 88
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 91 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



GARDAWORLD                                         Claim Number: 10213
2000 NW CORPORATE BOULEVARD                        Claim Date: 09/05/2019
BOCA RATON, FL 33431                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $31,023.52
TRUE WORLD FOODS ATLANTA LLC                       Claim Number: 10224
DANIEL F. GRAY, GENERAL COUNSEL                    Claim Date: 09/05/2019
24 LINK DRIVE                                      Debtor: KONA GRILL, INC.
ROCKLEIGH, NJ 07647                                Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                          $484.16
UNSECURED                  Claimed:                          $780.88
TRUE WORLD FOODS CHICAGO LLC                       Claim Number: 10225
DANIEL F. GRAY, GENERAL COUNSEL                    Claim Date: 09/05/2019
24 LINK DRIVE                                      Debtor: KONA GRILL, INC.
ROCKLEIGH, NJ 07647                                Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $2,493.56
UNSECURED                  Claimed:                         $3,394.61
TRUE WORLD FOODS COLUMBUS LLC                      Claim Number: 10226
DANIEL F. GRAY, GENERAL COUNSEL                    Claim Date: 09/05/2019
24 LINK DRIVE                                      Debtor: KONA GRILL, INC.
ROCKLEIGH, NJ 07647                                Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $2,356.28
UNSECURED                  Claimed:                         $4,731.00
TRUE WORLD FOODS DC LLC                            Claim Number: 10227
DANIEL F. GRAY, GENERAL COUNSEL                    Claim Date: 09/05/2019
24 LINK DRIVE                                      Debtor: KONA GRILL, INC.
ROCKLEIGH, NJ 07647                                Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $2,335.25
UNSECURED                  Claimed:                         $1,812.71




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 89
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 92 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



TRUE WORLD FOODS DETROIT LLC                       Claim Number: 10228
DANIEL F. GRAY, GENERAL COUNSEL                    Claim Date: 09/05/2019
24 LINK DRIVE                                      Debtor: KONA GRILL, INC.
ROCKLEIGH, NJ 07647                                Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $3,616.25
UNSECURED                  Claimed:                         $2,738.05
TRUE WORLD FOOD NEW YORK LLC                       Claim Number: 10229
DANIEL F. GRAY, GENERAL COUNSEL                    Claim Date: 09/05/2019
24 LINK DRIVE                                      Debtor: KONA GRILL, INC.
ROCKLEIGH, NJ 07647


UNSECURED                  Claimed:                          $889.37
TRUE WORLD FOODS PHOENIX LLC                       Claim Number: 10230
DANIEL F. GRAY, GENERAL COUNSEL                    Claim Date: 09/05/2019
24 LINK DRIVE                                      Debtor: KONA GRILL, INC.
ROCKLEIGH, NJ 07647                                Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $12,650.23
UNSECURED                  Claimed:                     $27,821.59
GORDON FOOD SERVICE INC                            Claim Number: 10232
C/O ICE MILLER LLP                                 Claim Date: 09/05/2019
ATTN JASON TORF                                    Debtor: KONA GRILL, INC.
200 W MADISON ST, STE 3500                         Comments: EXPUNGED
CHICAGO, IL 60606                                  DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                   $171,101.86
TOTAL                      Claimed:                    $86,110.93
QUALITY SOLUTIONS INC                              Claim Number: 10235
C/O CUSHMAN & WAKEFIELD, INC.                      Claim Date: 09/05/2019
2021 MCKINNEY AVENUE                               Debtor: KONA GRILL, INC.
SUITE 900
DALLAS, TX 75201

UNSECURED                  Claimed:                          $798.80




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 90
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 93 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



PECAN GROVE SOLUTIONS, LLC                         Claim Number: 10238
C/O CUSHMAN & WAKEFIELD, INC.                      Claim Date: 09/05/2019
2021 MCKINNEY AVENUE                               Debtor: KONA GRILL, INC.
SUITE 900
DALLAS, TX 75201

UNSECURED                  Claimed:                          $395.25
IMI HUNTSVILLE LLC                                 Claim Number: 10240
ATTN REGAN LOPER                                   Claim Date: 09/05/2019
420 NORTH 20TH STREET, SUITE 3400                  Debtor: KONA GRILL, INC.
BIRMINGHAM, AL 35203


UNSECURED                  Claimed:                     $66,152.57
SHUTTERS N SHADES                                  Claim Number: 10241
17 8TH AVE S                                       Claim Date: 09/06/2019
HOPKINS, MN 55343                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $209.67
MARICOPA COUNTY TREASURER                          Claim Number: 10242
PETER MUTHIG                                       Claim Date: 09/09/2019
222 NORTH CENTRAL AVENUE, SUITE 1100               Debtor: KONA GRILL, INC.
PHOENIX, AZ 85004                                  Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

SECURED                    Claimed:                     $65,666.10
CYCLONE PROFESSIONAL CLEANERS                      Claim Number: 10243
8025 GREENWOOD DR                                  Claim Date: 09/16/2019
PLANO, TX 75025                                    Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,166.29




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 91
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 94 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



ROASTERIE, THE                                     Claim Number: 10244
1204 W 27TH ST                                     Claim Date: 09/18/2019
KANSAS CITY, MO 64108                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $10,166.19
HI TECH COMMERCIAL SERVICE                         Claim Number: 10245
1840 STELLA LAKE ST                                Claim Date: 09/19/2019
LAS VEGAS, NV 89106                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $696.44 UNLIQ
FIRE MASTER                                        Claim Number: 10246
13050 METRO PKWY, STE 1                            Claim Date: 09/19/2019
FORT MYERS, FL 33966                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $292.00
EXCEL MECHANICAL SYSTEMS INC                       Claim Number: 10247
2761 W OXFORD AVE                                  Claim Date: 09/19/2019
UNIT 6                                             Debtor: KONA GRILL, INC.
SHERIDAN, CO 80110


UNSECURED                  Claimed:                         $698.00
THOMPSON, MICHELLE                                 Claim Number: 10248
903 WOODSIDE RD                                    Claim Date: 09/25/2019
MAITLAND, FL 32751                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $105.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 92
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 95 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



CAPITOL LIGHT                                      Claim Number: 10250
400 TECHNOLOGY COURT SE                            Claim Date: 10/01/2019
SUITE R                                            Debtor: KONA GRILL, INC.
SMYRNA, GA 30082                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $1,357.00
UNSECURED                  Claimed:                         $3,665.57
HAWAIIAN FRESH SEAFOOD INC                         Claim Number: 10251
6491 WEATHERS PL                                   Claim Date: 10/03/2019
SAN DIEGO, CA 92121                                Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $13,333.77
SOD OFFICE OF UNCLAIMED PROPERTY                   Claim Number: 10252
ATTN CAROLINE L CROSS, ESQ                         Claim Date: 10/07/2019
820 N FRENCH ST                                    Debtor: KONA GRILL, INC.
WILMINGTON, DE 19801


UNSECURED                  Claimed:                     $52,587.36
CITY AND COUNTY OF DENVER/TREASURY                 Claim Number: 10257
ATTN SPECIALIZED AUDIT SUPPORT TEAM                Claim Date: 10/25/2019
201 W COLFAX AVE, DEPT 1001                        Debtor: KONA GRILL, INC.
DENVER, CO 80202


PRIORITY                   Claimed:                     $45,584.98 UNLIQ
SECURED                    Claimed:                     $12,174.16 UNLIQ
SHAMROCK FOODS CO                                  Claim Number: 10258
2540 N 29TH AVE                                    Claim Date: 11/07/2019
PHOENIX, AZ 85009                                  Debtor: KONA GRILL, INC.
                                                   Comments: WITHDRAWN
                                                   DOCKET: 553 (01/02/2020)

ADMINISTRATIVE             Claimed:                     $20,900.43




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 93
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 96 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



ARAMARK UNIFORM & CAREER APPAREL LLC               Claim Number: 10259
C/O HAWLEY TROXELL ENNIS & HAWLEY LLP              Claim Date: 11/08/2019
ATTN SHEILA R SCHWAGER                             Debtor: KONA GRILL, INC.
PO BOX 1617                                        Comments:
BOISE, ID 83701                                    AMENDS CLAIM #29

ADMINISTRATIVE             Claimed:                    $49,514.47
UNSECURED                  Claimed:                   $590,884.02
RED HAWK, A ADT COMPANY                            Claim Number: 10260
RED HAWK FIRE & SECURITY                           Claim Date: 11/13/2019
7700 GULF FREEWAY                                  Debtor: KONA GRILL, INC.
HOUSTON, TX 77017


ADMINISTRATIVE             Claimed:                         $1,730.14
VASEY HEATING AND AIR CONDITIONING INC             Claim Number: 10261
VASEY COMMERCIAL HEATING & AC INC                  Claim Date: 11/21/2019
10830 ANDRADE DR                                   Debtor: KONA GRILL, INC.
ZIONSVILLE, IN 46277                               Comments:
                                                   AMENDS CLAIM #10014

UNSECURED                  Claimed:                         $2,143.00
JOHNSON CONTROLS SECURITY SOLUTIONS LLC            Claim Number: 10263
10405 CROSSPOINT BLVD                              Claim Date: 11/22/2019
INDIANAPOLIS, IN 46256                             Debtor: KONA GRILL, INC.



ADMINISTRATIVE             Claimed:                     $17,388.41
GARDAWORLD                                         Claim Number: 10264
2000 NW CORPORATE BLVD                             Claim Date: 11/22/2019
BOCA RATON, FL 33431                               Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                     $49,617.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 94
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 97 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)



THOMAS & COMPANY                                   Claim Number: 10265
1 VANTAGE WAY, STE A105                            Claim Date: 11/26/2019
NASHVILLE, TN 37228                                Debtor: KONA GRILL, INC.



ADMINISTRATIVE             Claimed:                         $1,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 95
Name of proof of claims where to                     Case   19-10953-CSS   Doc 562       Filed 01/08/20    Page 98 of 146             Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10953)




                                                                       Summary Page

                Total Number of Filed Claims:                 471                                         Claimed Amount      Allowed Amount

                                                                       Administrative:                          $717,356.87              $0.00
                                                                       Priority:                              $1,932,542.66              $0.00
                                                                       Secured:                                 $425,834.43              $0.00
                                                                       Unsecured:                             $8,953,701.41              $0.00
                                                                       Total:                                $12,029,435.37              $0.00
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20     Page 99 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10954)



SMS SUPPLIES                                       Claim Number: 166
4340 E INDIAN SCHOOL RD, UNIT 21-118               Claim Date: 08/05/2019
PHOENIX, AZ 85018                                  Debtor: KONA GRILL, INC.
                                                   Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                     $20,081.12               Scheduled:               $17,466.40
ARAMARK REFRESHMENTS SERVICES                      Claim Number: 179
475 E BUCKEYE RD                                   Claim Date: 08/06/2019
PHOENIX, AZ 85004                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $5,281.71            Scheduled:                $1,281.00
BAKER, FERRANTE                                    Claim Number: 191
2702 W YORKSHIRE DR, APT 1040                      Claim Date: 08/09/2019
PHOENIX, AZ 85027                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                            $0.00 UNDET
LA SPECIALTY PRODUCE CO                            Claim Number: 241
PO BOX 2293                                        Claim Date: 08/22/2019
13527 ORDEN DRIVE                                  Debtor: KONA RESTAURANT HOLDINGS, INC.
SANTA FE SPRINGS, CA 90670                         Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

PRIORITY                   Claimed:                         $9,709.70
UNSECURED                                                                        Scheduled:               $10,037.15




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 1
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562         Filed 01/08/20   Page 100 of 146            Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10954)




                                                                       Summary Page

                 Total Number of Filed Claims:                  4                                             Claimed Amount     Allowed Amount

                                                                           Administrative:                               $0.00              $0.00
                                                                           Priority:                                 $9,709.70              $0.00
                                                                           Secured:                                      $0.00              $0.00
                                                                           Unsecured:                               $25,362.83              $0.00
                                                                           Total:                                   $35,072.53              $0.00
Name of proof of claims where to                     Case   19-10953-CSS       Doc 562   Filed 01/08/20   Page 101 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10955)



WINEBOW GROUP, THE                                  Claim Number: 44
C/O WINEBOW INC                                     Claim Date: 05/21/2019
PO BOX 2023                                         Debtor: KONA SUSHI, INC.
PINEBROOK, NJ 07058


UNSECURED                  Claimed:                          $252.00
FRANCHISE TAX BOARD                                 Claim Number: 80
ATTN BANKRUPTCY SECTION MS A340                     Claim Date: 06/03/2019
PO BOX 2952                                         Debtor: KONA SUSHI, INC.
SACRAMENTO, CA 95812-2952                           Comments: EXPUNGED
                                                    DOCKET: 537 (12/17/2019)

PRIORITY                   Claimed:                           $842.37
UNSECURED                  Claimed:                         $1,149.84
CONTINENTAL ATRIUM CORPORATION                      Claim Number: 84
2041 ROSECRANS AVE #200                             Claim Date: 06/07/2019
EL SEGUNDO, CA 90245-0916                           Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                    $125,000.00
COUNTY OF ORANGE                                    Claim Number: 104
PO BOX 4515                                         Claim Date: 06/17/2019
SANTA ANA, CA 92702                                 Debtor: KONA SUSHI, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 537 (12/17/2019)

PRIORITY                   Claimed:                     $13,984.73 UNLIQ
IRVINE SPECTRUM CENTER LLC                          Claim Number: 189
F/K/A THE IRVINE CO                                 Claim Date: 08/08/2019
ATTN ERNIE ZACHARY PARK                             Debtor: KONA SUSHI, INC.
13215 E PENN ST, STE 510
WHITTIER, CA 90602

UNSECURED                  Claimed:                    $730,936.84




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 1
Name of proof of claims where to                     Case   19-10953-CSS       Doc 562   Filed 01/08/20   Page 102 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10955)



BAKER, FERRANTE                                     Claim Number: 191
2702 W YORKSHIRE DR, APT 1040                       Claim Date: 08/09/2019
PHOENIX, AZ 85027                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                            $0.00 UNDET
WESTCOR SANTAN VILLAGE LLC                          Claim Number: 263
C/O BALLARD SPAHR LLP                               Claim Date: 08/30/2019
ATTN DUSTIN P BRANCH, ESQ                           Debtor: KONA SUSHI, INC.
2029 CENTURY PARK E, STE 800                        Comments: EXPUNGED
LOS ANGELES, CA 90067                               DOCKET: 538 (12/12/2019)

ADMINISTRATIVE             Claimed:                         $1,138.20
UNSECURED                  Claimed:                         $3,136.11
SCOTTSDALE FASHION SQUARE LLC                       Claim Number: 264
C/O BALLARD SPAHR LLP                               Claim Date: 08/30/2019
ATTN DUSTIN P BRANCH, ESQ                           Debtor: KONA SUSHI, INC.
2029 CENTURY PARK E, STE 800
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                     $15,113.41
CITY OF EDEN PRAIRIE MN                             Claim Number: 266
8080 MITCHELL ROAD                                  Claim Date: 09/03/2019
EDEN PRAIRIE, MN 55344                              Debtor: KONA SUSHI, INC.



UNSECURED                  Claimed:                         $1,772.64             Scheduled:              $851.06
MERIDIAN CENTERCAL LLC                              Claim Number: 278
C/O BALLARD SPAHR LLP                               Claim Date: 09/05/2019
ATTN DUSTIN P BRANCH, ESQ                           Debtor: KONA GRILL, INC.
2029 CENTURY PARK E, STE 800                        Comments: EXPUNGED
LOS ANGELES, CA 90067                               DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $61,392.48
UNSECURED                  Claimed:                     $45,251.58




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 2
Name of proof of claims where to                     Case   19-10953-CSS       Doc 562   Filed 01/08/20   Page 103 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10955)



FAIRFAX COMPANY OF VIRGINIA L.L.C.                  Claim Number: 10081
ATTN: ANDREW S. CONWAY                              Claim Date: 06/04/2019
200 E LONG LAKE ROAD                                Debtor: KONA SUSHI, INC.
SUITE 300
BLOOMFIELD HILLS, MI 48304

UNSECURED                  Claimed:                    $397,389.14
1776 WILSON 2014, LLC                               Claim Number: 10109
C/O CHRISTOPHER B BOWMAN                            Claim Date: 06/19/2019
BREGMAN BERBERT SCHWARTZ & GILDAY LLC               Debtor: KONA SUSHI, INC.
7315 WISCONSIN AVE, STE 800 WEST
BETHESDA, MD 20814

UNSECURED                  Claimed:                    $519,057.08
LINCOLNSHIRE PROPCO LLC                             Claim Number: 10110
C/O ISAIAH FISHMAN                                  Claim Date: 06/20/2019
KAPLAN SAUNDERS VALENTE & BENINATI LLP              Debtor: KONA SUSHI, INC.
500 N DEARBORN ST, SECOND FLOOR
CHICAGO, IL 60654

UNSECURED                  Claimed:                    $499,041.79
OCEANPRO INDUSTRIES LTD T/A PROFISH LTD             Claim Number: 10144
1900 FENWICK ST NE                                  Claim Date: 07/30/2019
WASHINGTON, DC 20002                                Debtor: KONA SUSHI, INC.



UNSECURED                  Claimed:                         $1,072.95
TAYLOR BROTHERS OF IDAHO INC                        Claim Number: 10147
3604 S BANNER                                       Claim Date: 07/30/2019
BOISE, ID 83709                                     Debtor: KONA SUSHI, INC.



UNSECURED                  Claimed:                         $1,395.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 3
Name of proof of claims where to                     Case   19-10953-CSS       Doc 562   Filed 01/08/20   Page 104 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10955)



ARLINGTON COUNTY TREASURER                          Claim Number: 10157
2100 CLARENDON BLVD, STE 217                        Claim Date: 08/01/2019
ARLINGTON, VA 22201                                 Debtor: KONA SUSHI, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                     $25,871.60 UNLIQ
SECURED                    Claimed:                     $25,871.60 UNLIQ
TOTAL                      Claimed:                     $25,871.60 UNLIQ
KLEIN & WILSON                                      Claim Number: 10173
ATTN LINDA ROMERO                                   Claim Date: 08/16/2019
4770 VON KARMAN AVE                                 Debtor: KONA SUSHI, INC.
NEWPORT BEACH, CA 92660


UNSECURED                  Claimed:                         $4,931.58
RIDGEDALE CENTER LLC                                Claim Number: 10204
C/O BROOKFIELD PROPERTY REIT INC                    Claim Date: 09/03/2019
350 N ORLEANS ST, STE 300                           Debtor: KONA SUSHI, INC.
CHICAGO, IL 60654-1607


UNSECURED                  Claimed:                     $56,915.44
ARIZONA PUBLIC SERVICE                              Claim Number: 10208
PO BOX 2906                                         Claim Date: 09/03/2019
PHOENIX, AZ 85062-2906                              Debtor: KONA SUSHI, INC.



UNSECURED                  Claimed:                         $6,199.70
168TH AND DODGE LP                                  Claim Number: 10209
ATTN MICHELLE E SHRIRO                              Claim Date: 09/04/2019
C/O SINGER & LEVICK PC                              Debtor: KONA SUSHI, INC.
16200 ADDISON RD, STE 140
ADDISON, TX 75001

UNSECURED                  Claimed:                     $36,978.61




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 4
Name of proof of claims where to                     Case   19-10953-CSS       Doc 562   Filed 01/08/20   Page 105 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10955)



TRUE WORLD FOODS DC LLC                             Claim Number: 10219-01
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA SUSHI, INC.
ROCKLEIGH, NJ 07647


UNSECURED                  Claimed:                          $646.82
TRUE WORLD FOODS DC LLC                             Claim Number: 10219-02
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA SUSHI, INC.
ROCKLEIGH, NJ 07647                                 Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $2,335.25
TRUE WORLD FOODS PHOENIX LLC                        Claim Number: 10223-01
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA SUSHI, INC.
ROCKLEIGH, NJ 07647


UNSECURED                  Claimed:                     $27,821.59
TRUE WORLD FOODS PHOENIX LLC                        Claim Number: 10223-02
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA SUSHI, INC.
ROCKLEIGH, NJ 07647                                 Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $12,650.23
M BOOTS AND T FORTMAN AS CLASS REP                  Claim Number: 10231
C/O ROBERT R HOPPER AND ASSOCIATES LLC              Claim Date: 09/05/2019
333 SOUTH SEVENTH STREET, SUITE 2450                Debtor: KONA SUSHI, INC.
MINNEAPOLIS, MN 55402


UNSECURED                  Claimed:                  $5,524,876.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 5
Name of proof of claims where to                     Case   19-10953-CSS       Doc 562   Filed 01/08/20   Page 106 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10955)



FORTMAN, TRACY                                      Claim Number: 10233
C/O ROBERT R. HOPPER AND ASSOCIATES, LLC            Claim Date: 09/05/2019
333 SOUTH SEVENTH STREET, SUITE 2450                Debtor: KONA SUSHI, INC.
MINNEAPOLIS, MN 55402


UNSECURED                  Claimed:                           $0.00 UNDET
GORDON FOOD SERVICE INC                             Claim Number: 10236
C/O ICE MILLER LLP                                  Claim Date: 09/05/2019
ATTN JASON TORF                                     Debtor: KONA SUSHI, INC.
200 W MADISON ST, STE 3500                          Comments: EXPUNGED
CHICAGO, IL 60606                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $40,780.50
TOTAL                      Claimed:                     $20,555.25
BOOTS, MITCHELL                                     Claim Number: 10237
C/O ROBERT R. HOPPER AND ASSOCIATES, LLC            Claim Date: 09/05/2019
333 SOUTH SEVENTH STREET, SUITE 2450                Debtor: KONA SUSHI, INC.
MINNEAPOLIS, MN 55402


UNSECURED                  Claimed:                           $0.00 UNDET
ARLINGTON COUNTY TREASURER                          Claim Number: 10249
2100 CLARENDON BLVD, STE 217                        Claim Date: 09/26/2019
ARLINGTON, VA 22201                                 Debtor: KONA SUSHI, INC.
                                                    Comments:
                                                    AMENDS CLAIM #10157

UNSECURED                  Claimed:                           $0.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 6
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562         Filed 01/08/20   Page 107 of 146             Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10955)




                                                                       Summary Page

                 Total Number of Filed Claims:                 29                                             Claimed Amount      Allowed Amount

                                                                           Administrative:                         $118,296.66               $0.00
                                                                           Priority:                                $40,698.70               $0.00
                                                                           Secured:                                 $25,871.60               $0.00
                                                                           Unsecured:                             $7,998,938.12              $0.00
                                                                           Total:                                 $8,183,805.08              $0.00
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562      Filed 01/08/20   Page 108 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



SAWNEE EMC                                          Claim Number: 11
543 ATLANTA HIGHWAY                                 Claim Date: 05/10/2019
CUMMING, GA 30040                                   Debtor: KONA MACADAMIA, INC.



UNSECURED                  Claimed:                         $2,030.74
STAR DISTRIBUTORS INC                               Claim Number: 34
C/O BERDON YOUNG & MARGOLIS PC                      Claim Date: 05/21/2019
350 ORANGE STREET, 2ND FL                           Debtor: KONA MACADAMIA, INC.
NEW HEAVEN, CT 06511


UNSECURED                  Claimed:                         $1,307.61
WINEBOW GROUP, THE                                  Claim Number: 43
C/O WINEBOW INC                                     Claim Date: 05/21/2019
PO BOX 2023                                         Debtor: KONA MACADAMIA, INC.
PINEBROOK, NJ 07058


UNSECURED                  Claimed:                          $484.30
BALTIMORE GAS AND ELECTRIC CO                       Claim Number: 83
PO BOX 1475                                         Claim Date: 06/04/2019
BALTIMORE, MD 21201                                 Debtor: KONA MACADAMIA, INC.



UNSECURED                  Claimed:                         $1,026.49
COOLSPRINGS MALL LLC                                Claim Number: 109
CBL & ASSOC MGMT INC                                Claim Date: 06/20/2019
C/O CALEB HOLZAEPFEL                                Debtor: KONA MACADAMIA, INC.
736 GEORGIA AVE, STE 300                            Comments: DOCKET: 537 (12/17/2019)
CHATTANOOGA, TN 37402

UNSECURED                  Claimed:                    $378,777.82




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 1
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562    Filed 01/08/20   Page 109 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



LOUSIANA DEPARTMENT OF REVENUE                      Claim Number: 113
PO BOX 66658                                        Claim Date: 06/24/2019
BATON ROUGE, LA 70896-6658                          Debtor: KONA MACADAMIA, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                         $6,127.08 UNLIQ
LOUISIANA DEPARTMENT OF REVENUE                     Claim Number: 114
PO BOX 66658                                        Claim Date: 06/24/2019
BATON ROUGE, LA 70896                               Debtor: KONA MACADAMIA, INC.



PRIORITY                   Claimed:                            $0.00 UNDET
FULTON COUNTY TAX COMMISSIONER                      Claim Number: 118
141 PRYOR ST, STE 1106                              Claim Date: 06/28/2019
ATLANTA, GA 30303                                   Debtor: KONA MACADAMIA, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                         $9,161.31 CONT
FASHION SHOW MALL LLC                               Claim Number: 140
C/O BROOKFIELD PROPERTY REIT INC                    Claim Date: 07/26/2019
350 N ORLEANS ST, STE 300                           Debtor: KONA MACADAMIA, INC.
CHICAGO, IL 60654-1607                              Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                  $1,859,329.44
WOODBRIDGE RESTAURANT URBAN RENEWAL LLC Claim Number: 163
2035 ROUTE 27, STE 2150                 Claim Date: 08/05/2019
EDISON, NJ 08817                        Debtor: KONA MACADAMIA, INC.



UNSECURED                  Claimed:                     $20,250.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 2
Name of proof of claims where to                     Case   19-10953-CSS       Doc 562    Filed 01/08/20    Page 110 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



TRINGALI SANITATION INC                             Claim Number: 183
33373 DEQUINDRE ROAD                                Claim Date: 08/08/2019
TROY, MI 48083                                      Debtor: KONA MACADAMIA, INC.



UNSECURED                  Claimed:                         $1,240.00              Scheduled:              $1,219.67
ESKIMO CANDY OAHU INC                               Claim Number: 198
PO BOX 1106                                         Claim Date: 08/09/2019
KIHEI, HI 96753                                     Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $3,086.44              Scheduled:              $3,086.44
DEPARTMENT OF TAXATION                              Claim Number: 211
STATE OF HAWAII                                     Claim Date: 08/13/2019
ATTN BANKRUPTCY                                     Debtor: KONA MACADAMIA, INC.
PO BOX 256
HONOLULU, HI 96809

PRIORITY                   Claimed:                            $0.00 UNDET
UNSECURED                  Claimed:                            $0.00 UNDET
NJ DEPARTMENT OF LABOR & WORKFORCE DEVP             Claim Number: 213
DIVISION OF EMPLOYER ACCOUNTS                       Claim Date: 08/12/2019
PO BOX 379                                          Debtor: KONA MACADAMIA, INC.
TRENTON, NJ 08625-0379                              Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

PRIORITY                   Claimed:                          $904.52
CITY OF TROY                                        Claim Number: 225
ATTN NICOLE MACMILLAN                               Claim Date: 08/19/2019
500 W BIG BEAVER                                    Debtor: KONA MACADAMIA, INC.
TROY, MI 48084                                      Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

SECURED                    Claimed:                     $10,467.61




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 3
Name of proof of claims where to                     Case   19-10953-CSS       Doc 562    Filed 01/08/20   Page 111 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



PREMIER PATIO HEATING SPECIALISTS, LLC              Claim Number: 228
PO BOX 6470                                         Claim Date: 08/19/2019
OCEANSIDE, CA 92052                                 Debtor: KONA MACADAMIA, INC.



UNSECURED                  Claimed:                          $811.59               Scheduled:              $715.52
LOUISIANA DEPARTMENT OF REVENUE                     Claim Number: 231
PO BOX 66658                                        Claim Date: 08/19/2019
BATON ROUGE, LA 70896                               Debtor: KONA MACADAMIA, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

PRIORITY                   Claimed:                         $3,000.00 UNLIQ
SARASOTA COUNTY TAX COLLECTOR                       Claim Number: 239
101 S WASHINGTON BLVD                               Claim Date: 08/22/2019
SARASOTA, FL 34236                                  Debtor: KONA MACADAMIA, INC.
                                                    Comments: DOCKET: 537 (12/17/2019)


PRIORITY                   Claimed:                         $7,903.52              Scheduled:                $0.00 UNLIQ
AVALON NORTH LLC                                    Claim Number: 265
C/O BALLARD SPAHR LLP                               Claim Date: 08/30/2019
ATTN DUSTIN P BRANCH, ESQ                           Debtor: KONA MACADAMIA, INC.
2029 CENTURY PARK E, STE 800                        Comments: EXPUNGED
LOS ANGELES, CA 90067                               DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                      $1,446.71
UNSECURED                  Claimed:                     $35,828.89
OHIO BUREAU OF WORKERS' COMPENSATION                Claim Number: 270
PO BOX 15567                                        Claim Date: 09/03/2019
COLUMBUS, OH 43215-0567                             Debtor: KONA GRILL, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

PRIORITY                   Claimed:                         $4,166.40




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 4
Name of proof of claims where to                     Case   19-10953-CSS       Doc 562   Filed 01/08/20   Page 112 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



OHIO BUREAU OF WORKERS' COMPENSATION                Claim Number: 288
PO BOX 15567                                        Claim Date: 09/17/2019
COLUMBUS, OH 43215-0567                             Debtor: KONA GRILL, INC.



PRIORITY                   Claimed:                         $4,166.40
LOMBARDI'S MARKET PLACE LLC                         Claim Number: 10012
1884 W FAIRBANKS AVE                                Claim Date: 05/07/2019
WINTER PARK, FL 32789                               Debtor: KONA MACADAMIA, INC.



UNSECURED                  Claimed:                          $294.81 UNLIQ
FRESHPOINT NASHVILLE                                Claim Number: 10077
740 MASSMAN DR                                      Claim Date: 06/03/2019
NASHVILLE, TN 37210                                 Debtor: KONA MACADAMIA, INC.



UNSECURED                  Claimed:                     $29,597.72
TRG IMP LLC                                         Claim Number: 10078
ATTN: ANDREW S. CONWAY                              Claim Date: 06/04/2019
200 E LONG LAKE                                     Debtor: KONA MACADAMIA, INC.
SUITE 300
BLOOMFIELD HILLS, MI 48304

UNSECURED                  Claimed:                  $1,045,513.59
RICH-TAUBMAN ASSOCIATES                             Claim Number: 10079
ATTN: ANDREW S. CONWAY                              Claim Date: 06/04/2019
200 E LONG LAKE ROAD                                Debtor: KONA MACADAMIA, INC.
SUITE 300
BLOOMFIELD HILLS, MI 48304

UNSECURED                  Claimed:                    $119,486.04




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 5
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562   Filed 01/08/20   Page 113 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



DOLPHIN MALL ASSOCIATES LLC                         Claim Number: 10080
ATTN: ANDREW S. CONWAY                              Claim Date: 06/04/2019
200 E LONG LAKE ROAD                                Debtor: KONA MACADAMIA, INC.
SUITE 300
BLOOMFIELD HILLS, MI 48304

UNSECURED                  Claimed:                    $500,000.00
FULTON COUNTY TAX COMMISSIONER OFFICE               Claim Number: 10117
141 PRYOR ST                                        Claim Date: 06/25/2019
SUITE 1106                                          Debtor: KONA MACADAMIA, INC.
ATLANTA, GA 30303                                   Comments: EXPUNGED
                                                    DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                         $9,161.31
STATE OF NJ DIV OF TAX BANKRUPTCY SEC               Claim Number: 10123
STATE OF NEW JERSEY                                 Claim Date: 06/27/2019
DIVISION OF TAXATION                                Debtor: KONA MACADAMIA, INC.
PO BOX 245                                          Comments: EXPUNGED
TRENTON, NJ 08695-0245                              DOCKET: 538 (12/17/2019)

PRIORITY                   Claimed:                         $4,000.00
MOSER ARCHITECTURE STUDIO LLC                       Claim Number: 10135
5975 EDMOND STREET                                  Claim Date: 07/15/2019
LAS VEGAS, NV 89118                                 Debtor: KONA MACADAMIA, INC.



UNSECURED                  Claimed:                     $10,448.93
QUALITY IN PROPANE                                  Claim Number: 10145
PO BOX 320902                                       Claim Date: 07/30/2019
TAMPA, FL 33679                                     Debtor: KONA MACADAMIA, INC.



UNSECURED                  Claimed:                         $2,165.35




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 6
Name of proof of claims where to                     Case   19-10953-CSS      Doc 562   Filed 01/08/20   Page 114 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



CRAWFISH LLC                                        Claim Number: 10149
C/O BALLARD SPAHR LLP                               Claim Date: 07/30/2019
ATTN LESLIE C HEILMAN                               Debtor: KONA MACADAMIA, INC.
919 N MARKET ST, 11TH FL
WILMINGTON, DE 19801

UNSECURED                  Claimed:                    $464,822.95
INTERCONN RESOURCES INC                             Claim Number: 10162
2000A SOUTHBRIDGE PKWY                              Claim Date: 08/05/2019
STE 330                                             Debtor: KONA MACADAMIA, INC.
BIRMINGHAM, AL 35209


UNSECURED                  Claimed:                         $2,676.52
TENNESSEE DEPARTMENT OF REVENUE                     Claim Number: 10181
TDOR C/O ATTORNEY GENERAL                           Claim Date: 08/22/2019
PO BOX 20207                                        Debtor: KONA MACADAMIA, INC.
NASHVILLE, TN 37202-0207                            Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

PRIORITY                   Claimed:                         $9,000.00 UNLIQ
LIBERTY CENTER LLC                                  Claim Number: 10190
C/O APOLLO                                          Claim Date: 08/27/2019
ATTN JOHN A TAYLOR, GENERAL MGR                     Debtor: KONA MACADAMIA, INC.
7100 FOUNDRY ROW, STE 204
LIBERTY TOWNSHIP, OH 45069

UNSECURED                  Claimed:                     $53,881.00
TB MALL AT UTC LLC                                  Claim Number: 10200
ATTN ANDREW CONWAY                                  Claim Date: 09/02/2019
C/O TAUBMAN                                         Debtor: KONA MACADAMIA, INC.
200 E LONG LAKE RD, STE 300                         Comments: EXPUNGED
BLOOMFIELD HILLS, MI 48304                          DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $16,634.87
UNSECURED                  Claimed:                    $112,741.96




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 7
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562   Filed 01/08/20   Page 115 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



COUNTRY CLUB PLAZA JV LLC                           Claim Number: 10201
ATTN ANDREW S CONWAY                                Claim Date: 09/02/2019
C/O THE TAUBMAN COMPANY LLC                         Debtor: KONA MACADAMIA, INC.
200 E LONG LAKE RD, STE 300                         Comments: EXPUNGED
BLOOMFIELD HILLS, MI 48304                          DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $20,376.80
UNSECURED                  Claimed:                    $207,998.41
TAUBMAN CHERRY CREEK LP                             Claim Number: 10202
ATTN ANDREW S CONWAY                                Claim Date: 09/02/2019
C/O TAUBMAN                                         Debtor: KONA MACADAMIA, INC.
200 E LONG LAKE RD, STE 300                         Comments: EXPUNGED
BLOOMFIELD HILLS, MI 48304                          DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                     $19,417.46
UNSECURED                  Claimed:                    $165,256.09
TRUE WORLD FOODS CHICAGO LLC                        Claim Number: 10215-01
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA MACADAMIA, INC.
ROCKLEIGH, NJ 07647


UNSECURED                  Claimed:                         $3,394.61
TRUE WORLD FOODS CHICAGO LLC                        Claim Number: 10215-02
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA MACADAMIA, INC.
ROCKLEIGH, NJ 07647                                 Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $2,493.56
TRUE WORLD FOODS ATLANTA LLC                        Claim Number: 10216-01
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA MACADAMIA, INC.
ROCKLEIGH, NJ 07647


UNSECURED                  Claimed:                          $780.88




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 8
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562   Filed 01/08/20   Page 116 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



TRUE WORLD FOODS ATLANTA LLC                        Claim Number: 10216-02
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA MACADAMIA, INC.
ROCKLEIGH, NJ 07647                                 Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                          $484.16
TRUE WORLD FOODS CHICAGO LLC                        Claim Number: 10217
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA MACADAMIA, INC.
ROCKLEIGH, NJ 07647                                 Comments: EXPUNGED
                                                    DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $2,493.56
UNSECURED                  Claimed:                         $3,394.61
TRUE WORLD FOODS COLUMBUS LLC                       Claim Number: 10218-01
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA MACADAMIA, INC.
ROCKLEIGH, NJ 07647


UNSECURED                  Claimed:                         $4,731.00
TRUE WORLD FOODS COLUMBUS LLC                       Claim Number: 10218-02
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA MACADAMIA, INC.
ROCKLEIGH, NJ 07647                                 Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $2,356.28
TRUE WORLD FOODS DC LLC                             Claim Number: 10220
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA MACADAMIA, INC.
ROCKLEIGH, NJ 07647


UNSECURED                  Claimed:                         $1,165.89




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 9
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562   Filed 01/08/20   Page 117 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



TRUE WORLD FOODS DETROIT LLC                        Claim Number: 10221-01
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA MACADAMIA, INC.
ROCKLEIGH, NJ 07647


UNSECURED                  Claimed:                         $2,738.05
TRUE WORLD FOODS DETROIT LLC                        Claim Number: 10221-02
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA MACADAMIA, INC.
ROCKLEIGH, NJ 07647                                 Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $3,616.25
TRUE WORLD FOOD NEW YORK LLC                        Claim Number: 10222
DANIEL F. GRAY, GENERAL COUNSEL                     Claim Date: 09/05/2019
24 LINK DRIVE                                       Debtor: KONA MACADAMIA, INC.
ROCKLEIGH, NJ 07647


UNSECURED                  Claimed:                          $889.37
GORDON FOOD SERVICE INC                             Claim Number: 10234
C/O ICE MILLER LLP                                  Claim Date: 09/05/2019
ATTN JASON TORF                                     Debtor: KONA MACADAMIA, INC.
200 W MADISON ST, STE 3500                          Comments: EXPUNGED
CHICAGO, IL 60606                                   DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                    $130,321.36
TOTAL                      Claimed:                     $65,480.68
IMI HUNTSVILLE LLC                                  Claim Number: 10239
ATTN REGAN C LOPER                                  Claim Date: 09/05/2019
420 NORTH 20TH STREET, SUITE 3400                   Debtor: KONA MACADAMIA, INC.
BIRMINGHAM, AL 35203


UNSECURED                  Claimed:                     $66,152.57




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 10
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562       Filed 01/08/20   Page 118 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



EASTON TOWN CENTER II LLC                           Claim Number: 10253
ATTN MICHAEL S TUCKER, ESQ                          Claim Date: 10/07/2019
C/O ULMER & BERNE LLP                               Debtor: KONA MACADAMIA, INC.
1660 W 2ND ST, STE 1100                             Comments: EXPUNGED
CLEVELAND, OH 44113-1448                            DOCKET: 536 (12/17/2019)

ADMINISTRATIVE             Claimed:                      $2,435.74
UNSECURED                  Claimed:                    $447,748.55
EASTON TOWN CENTER II, LLC                          Claim Number: 10254-01
ATTN: MICHAEL S. TUCKER, ESQ.                       Claim Date: 10/08/2019
ULMER & BERNE LLP                                   Debtor: KONA MACADAMIA, INC.
1660 WEST 2ND STREET, SUITE 1100                    Comments:
CLEVELAND, OH 44113-1448                            amends claim 10253

UNSECURED                  Claimed:                    $447,748.55
EASTON TOWN CENTER II, LLC                          Claim Number: 10254-02
ATTN: MICHAEL S. TUCKER, ESQ.                       Claim Date: 10/08/2019
ULMER & BERNE LLP                                   Debtor: KONA MACADAMIA, INC.
1660 WEST 2ND STREET, SUITE 1100                    Comments: EXPUNGED
CLEVELAND, OH 44113-1448                            DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                         $2,435.74
US IMMIGRATION AND CUSTOMS ENFORCEMENT              Claim Number: 10255
ATTN JODY M PRESCOTT, DEPUTY CHIEF, RRU             Claim Date: 10/23/2019
166 SYCAMORE ST                                     Debtor: KONA MACADAMIA, INC.
WILLISTON, VT 05495                                 Comments: POSSIBLY AMENDED BY 10256


UNSECURED                  Claimed:                    $328,826.00
US IMMIGRATION AND CUSTOMS ENFORCEMENT              Claim Number: 10256
ATTN JODY M PRESCOTT, DEP CHIEF, RRU                Claim Date: 10/25/2019
166 SYCAMORE ST                                     Debtor: KONA MACADAMIA, INC.
WILLISTON, VT 05495                                 Comments:
                                                    AMENDS CLAIM #10255

UNSECURED                  Claimed:                    $238,826.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 11
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562   Filed 01/08/20   Page 119 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)



STATE OF NEW JERSEY                                 Claim Number: 10266
C/O DIVISION OF TAXATION                            Claim Date: 01/02/2020
PO BOX 245                                          Debtor: KONA MACADAMIA, INC.
TRENTON, NJ 08695                                   Comments:
                                                    AMENDS CLAIM# 10123

PRIORITY                   Claimed:                           $0.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 12
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562         Filed 01/08/20   Page 120 of 146             Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10956)




                                                                       Summary Page

                 Total Number of Filed Claims:                 56                                             Claimed Amount      Allowed Amount

                                                                           Administrative:                         $204,512.49               $0.00
                                                                           Priority:                                $57,590.54               $0.00
                                                                           Secured:                                 $10,467.61               $0.00
                                                                           Unsecured:                             $6,565,452.77              $0.00
                                                                           Total:                                 $6,838,023.41              $0.00
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562        Filed 01/08/20   Page 121 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10957)



CITY OF EL PASO                                     Claim Number: 2
LINEBARGER GOGGAN BLAIR & SAMPSON LLP               Claim Date: 05/06/2019
711 NAVARRO ST STE 300                              Debtor: KONA TEXAS RESTAURANTS, INC.
SAN ANTONIO, TX 78205                               Comments: EXPUNGED
                                                    DOCKET: 536 (12/17/2019)

SECURED                    Claimed:                     $24,221.44 UNLIQ
BEXAR COUNTY                                        Claim Number: 3
LINEBARGER GOGGAN BLAIR & SAMPSON LLP               Claim Date: 05/06/2019
711 NAVARRO ST STE 300                              Debtor: KONA TEXAS RESTAURANTS, INC.
SAN ANTONIO, TX 78205                               Comments: EXPUNGED
                                                    DOCKET: 536 (12/17/2019)

SECURED                    Claimed:                     $47,862.02 UNLIQ
TARRANT COUNTY                                      Claim Number: 4
LINEBARGER GOGGAN BLAIR & SAMPSON LLP               Claim Date: 05/06/2019
ATTN ELIZABETH WELLER                               Debtor: KONA TEXAS RESTAURANTS, INC.
2777 N STEMMONS FREEWAY STE 1000                    Comments: EXPUNGED
DALLAS, TX 75207                                    DOCKET: 536 (12/17/2019)

SECURED                    Claimed:                     $40,889.32 UNLIQ
LVNV FUNDING LLC                                    Claim Number: 72
C/O RESURGENT CAPITAL SERVICES                      Claim Date: 05/28/2019
PO BOX 10587                                        Debtor: KONA TEXAS RESTAURANTS, INC.
GREENVILLE, SC 29603-0587


UNSECURED                  Claimed:                         $4,332.76
BEXAR COUNTY                                        Claim Number: 127
C/O LINEBARGER GOGGAN BLAIR SAMPSON LLP             Claim Date: 07/15/2019
711 NAVARRO ST, STE 300                             Debtor: KONA TEXAS RESTAURANTS, INC.
SAN ANTONIO, TX 78205                               Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

SECURED                    Claimed:                     $30,006.10 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 1
Name of proof of claims where to                     Case   19-10953-CSS       Doc 562     Filed 01/08/20    Page 122 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10957)



CITY OF EL PASO                                     Claim Number: 128
C/O LINEBARGER GOGGAN BLAIR SAMPSON LLP             Claim Date: 07/15/2019
711 NAVARRO ST, STE 300                             Debtor: KONA TEXAS RESTAURANTS, INC.
SAN ANTONIO, TX 78205                               Comments: EXPUNGED
                                                    DOCKET: 536 (12/17/2019)

SECURED                    Claimed:                     $19,798.76 UNLIQ
TARRANT COUNTY                                      Claim Number: 132
C/O LINEBARGER GOGGAN BLAIR SAMPSON LLP             Claim Date: 07/19/2019
ATTN ELIZABETH WELLER                               Debtor: KONA TEXAS RESTAURANTS, INC.
2777 N STEMMONS FREEWAY, STE 1000                   Comments: EXPUNGED
DALLAS, TX 75207                                    DOCKET: 538 (12/17/2019)

SECURED                    Claimed:                     $26,903.82 UNLIQ
BAYBROOK LPC LLC                                    Claim Number: 139
C/O BROOKFIELD PROPERTY REIT INC                    Claim Date: 07/26/2019
350 N ORLEANS ST, STE 300                           Debtor: KONA TEXAS RESTAURANTS, INC.
CHICAGO, IL 60654-1607                              Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                    $510,380.29
LELAM HOLDINGS INC                                  Claim Number: 154
D/B/A CLIMATE SOLUTIONS                             Claim Date: 08/05/2019
10200 N LAMAR BLVD, BLDG A, STE 100                 Debtor: KONA GRILL, INC.
AUSTIN, TX 78753


UNSECURED                  Claimed:                          $418.11              Scheduled:                 $418.11
CORE MECHANICAL LLC                                 Claim Number: 181
ATTN ROBYN HASS                                     Claim Date: 08/06/2019
27622 COMMERCE OAKS DR                              Debtor: KONA GRILL, INC.
OAK RIDGE NORTH, TX 77385


UNSECURED                  Claimed:                         $4,453.17             Scheduled:                $4,453.17




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 2
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562        Filed 01/08/20    Page 123 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10957)



CITY OF AUSTIN                                      Claim Number: 269
D/B/A AUSTIN ENERGY                                 Claim Date: 09/03/2019
ATTN COLLECTION                                     Debtor: KONA TEXAS RESTAURANTS, INC.
721 BARTON SPRINGS RD
AUSTIN, TX 78704

UNSECURED                  Claimed:                         $2,531.45            Scheduled:                 $2,418.67
HARWELL, RAVEN                                      Claim Number: 293
C/O BIRCHWOOD APARTMENTS                            Claim Date: 09/23/2019
4724 COLESMANOR PL, APTH 24204                      Debtor: KONA TEXAS RESTAURANTS, INC.
DALLAS, TX 75204                                    Comments: EXPUNGED
                                                    DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                          $545.00
CLEAR CREEK ISD                                     Claim Number: 297
C/O CARL O SANDIN                                   Claim Date: 10/07/2019
1235 N LOOP WEST, STE 600                           Debtor: KONA TEXAS RESTAURANTS, INC.
HOUSTON, TX 77008                                   Comments: DOCKET: 537 (12/17/2019)


PRIORITY                   Claimed:                         $9,700.03
CITY OF HOUSTON                                     Claim Number: 298
C/O MICHAEL J DARLOW                                Claim Date: 10/07/2019
1235 N LOOP WEST, STE 600                           Debtor: KONA TEXAS RESTAURANTS, INC.
HOUSTON, TX 77008


PRIORITY                   Claimed:                         $4,625.74
THE WOODLANDS METRO CENTER MUD                      Claim Number: 299
C/O MICHAEL J DARLOW                                Claim Date: 10/07/2019
1235 N LOOP WEST, STE 600                           Debtor: KONA TEXAS RESTAURANTS, INC.
HOUSTON, TX 77008


PRIORITY                   Claimed:                          $746.15




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 3
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562        Filed 01/08/20   Page 124 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10957)



THE WOODLANDS ROAD UTILITY DISTRICT #1              Claim Number: 300
C/O MICHAEL J DARLOW                                Claim Date: 10/07/2019
1235 N LOOP WEST, STE 600                           Debtor: KONA TEXAS RESTAURANTS, INC.
HOUSTON, TX 77008


PRIORITY                   Claimed:                         $1,658.12
CITY OF EL PASO                                     Claim Number: 301
C/O LINEBARGER GOGGAN BLAIR & SAMPSON               Claim Date: 10/15/2019
711 NAVARRO ST, STE 300                             Debtor: KONA TEXAS RESTAURANTS, INC.
SAN ANTONIO, TX 78205                               Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

SECURED                    Claimed:                     $20,329.18
R.CO AUDIO/VIDEO                                    Claim Number: 10000
1079 W ROUND GROVE RD                               Claim Date: 05/01/2019
SUITE 300/116                                       Debtor: KONA TEXAS RESTAURANTS, INC.
LEWISVILLE, TX 75067


UNSECURED                  Claimed:                         $3,594.12
ROSENBERG INDOOR COMFORT                            Claim Number: 10008
4335 VANCE JACKSON RD #505                          Claim Date: 05/06/2019
SAN ANTONIO, TX 78230                               Debtor: KONA TEXAS RESTAURANTS, INC.



UNSECURED                  Claimed:                         $7,792.27
HILL COUNTY TEA                                     Claim Number: 10062
PO BOX 93012                                        Claim Date: 05/20/2019
AUSTIN, TX 78709                                    Debtor: KONA TEXAS RESTAURANTS, INC.



UNSECURED                  Claimed:                         $3,284.91




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 4
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562        Filed 01/08/20   Page 125 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10957)



CANTEY HANGER LLP                                   Claim Number: 10092
C/O MACHIR STULL                                    Claim Date: 06/06/2019
1999 BRYAN ST STE 3300                              Debtor: KONA TEXAS RESTAURANTS, INC.
DALLAS, TX 75201


UNSECURED                  Claimed:                     $33,390.03
DOMAIN MALL LLC, THE                                Claim Number: 10097
225 WEST WASHINGTON STRET                           Claim Date: 06/10/2019
INDIANAPOLIS, IN 46204                              Debtor: KONA TEXAS RESTAURANTS, INC.
                                                    Comments: DOCKET: 537 (12/19/2019)


UNSECURED                  Claimed:                    $609,262.36
ACE MART RESTAURANT SUPPLY COMPANY                  Claim Number: 10098
PO BOX 18100                                        Claim Date: 06/10/2019
SAN ANTONIO, TX 78218-0100                          Debtor: KONA TEXAS RESTAURANTS, INC.



UNSECURED                  Claimed:                         $1,030.25
HG GALLERIA LLC                                     Claim Number: 10099
ATTN RONALD M TUCKER                                Claim Date: 06/10/2019
225 WEST WASHINGTON STREET                          Debtor: KONA TEXAS RESTAURANTS, INC.
INDIANAPOLIS, IN 46204


UNSECURED                  Claimed:                    $711,895.07
AMERICAN EXPRESS TRAVEL RELATED                     Claim Number: 10102
C/O BECKET AND LEE LLP                              Claim Date: 06/12/2019
PO BOX 3001                                         Debtor: KONA TEXAS RESTAURANTS, INC.
MALVERN, PA 19355-0701


UNSECURED                  Claimed:                          $175.75




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 5
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562       Filed 01/08/20   Page 126 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10957)



3 WATERWAY HOLDINGS, LLC                            Claim Number: 10120
SPECTOR & JOHNSON, PLLC                             Claim Date: 06/26/2019
12770 COIT ROAD                                     Debtor: KONA TEXAS RESTAURANTS, INC.
SUITE 1100
DALLAS, TX 75251

UNSECURED                  Claimed:                    $611,675.26
JC UNI-TEC INC                                      Claim Number: 10152
1467 W 178TH ST, STE 301                            Claim Date: 07/30/2019
GARDENA, CA 90248                                   Debtor: KONA TEXAS RESTAURANTS, INC.



UNSECURED                  Claimed:                          $855.00
NORTH STAR MALL LLC                                 Claim Number: 10205
C/O BROOKFIELD PROPERTY REIT INC                    Claim Date: 09/03/2019
350 N ORLEANS ST, STE 300                           Debtor: KONA TEXAS RESTAURANTS, INC.
CHICAGO, IL 60654-1607                              Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                          $100.00
LA CANTERA RETAIL LP                                Claim Number: 10206
C/O BROOKFIELD PROPERTY REIT INC                    Claim Date: 09/03/2019
350 N ORLEANS ST, STE 300                           Debtor: KONA TEXAS RESTAURANTS, INC.
CHICAGO, IL 60654-1607                              Comments: EXPUNGED
                                                    DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                          $100.00
RAMOS, JOSE                                         Claim Number: 10262
2002 WEST LOOP, APT B                               Claim Date: 11/22/2019
AUSTIN, TX 78758                                    Debtor: KONA TEXAS RESTAURANTS, INC.



PRIORITY                   Claimed:                            $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 6
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562         Filed 01/08/20   Page 127 of 146             Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10957)




                                                                       Summary Page

                 Total Number of Filed Claims:                 30                                             Claimed Amount      Allowed Amount

                                                                           Administrative:                             $200.00               $0.00
                                                                           Priority:                                $17,275.04               $0.00
                                                                           Secured:                                $210,010.64               $0.00
                                                                           Unsecured:                             $2,505,070.80              $0.00
                                                                           Total:                                 $2,732,556.48              $0.00
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562     Filed 01/08/20   Page 128 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10958)



FCS INC                                             Claim Number: 10138
3813 126TH AVENUE N                                 Claim Date: 07/17/2019
CLEARWATER, FL 33762                                Debtor: KONA GRILL INTERNATIONAL HOLDINGS, INC.



UNSECURED                  Claimed:                          $787.50




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 1
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562         Filed 01/08/20   Page 129 of 146            Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10958)




                                                                       Summary Page

                 Total Number of Filed Claims:                  1                                             Claimed Amount     Allowed Amount

                                                                           Administrative:                               $0.00              $0.00
                                                                           Priority:                                     $0.00              $0.00
                                                                           Secured:                                      $0.00              $0.00
                                                                           Unsecured:                                  $787.50              $0.00
                                                                           Total:                                      $787.50              $0.00
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562   Filed 01/08/20   Page 130 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10959)



BOND DISTRIBUTING COMPANY                           Claim Number: 10036
1220 BERNARD DRIVE                                  Claim Date: 05/14/2019
BALTIMORE, MD 21223                                 Debtor: KONA BALTIMORE, INC.



UNSECURED                  Claimed:                         $1,131.05
INDUSTRIAL STEAM CLEANING                           Claim Number: 10139
PO BOX 1130                                         Claim Date: 07/26/2019
ROCKVILLE, MD 20849                                 Debtor: KONA BALTIMORE, INC.



UNSECURED                  Claimed:                          $950.00
INDUSTRIAL STEAM CLEANING                           Claim Number: 10140
PO BOX 1130                                         Claim Date: 07/26/2019
ROCKVILLE, MD 20849                                 Debtor: KONA BALTIMORE, INC.



UNSECURED                  Claimed:                          $750.00




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 1
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562         Filed 01/08/20   Page 131 of 146            Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10959)




                                                                       Summary Page

                 Total Number of Filed Claims:                  3                                             Claimed Amount     Allowed Amount

                                                                           Administrative:                               $0.00              $0.00
                                                                           Priority:                                     $0.00              $0.00
                                                                           Secured:                                      $0.00              $0.00
                                                                           Unsecured:                                $2,831.05              $0.00
                                                                           Total:                                    $2,831.05              $0.00
Name of proof of claims where to                     Case   19-10953-CSS    Doc 562      Filed 01/08/20   Page 132 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10960)



ETHELBAH, LISA                                      Claim Number: 10185
C/O DAYES LAW FIRM, PC                              Claim Date: 08/26/2019
3101 N CENTRAL AVE, SUITE 1500                      Debtor: KONA GRILL INTERNATIONAL, INC.
PHOENIX, AZ 85012


UNSECURED                  Claimed:                    $262,824.64 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 1
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562         Filed 01/08/20   Page 133 of 146            Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10960)




                                                                       Summary Page

                 Total Number of Filed Claims:                  1                                             Claimed Amount     Allowed Amount

                                                                           Administrative:                               $0.00              $0.00
                                                                           Priority:                                     $0.00              $0.00
                                                                           Secured:                                      $0.00              $0.00
                                                                           Unsecured:                              $262,824.64              $0.00
                                                                           Total:                                  $262,824.64              $0.00
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562       Filed 01/08/20   Page 134 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10961)



ROMAN, JUAN DE LA CRUZ                              Claim Number: 77
PO BOX 102                                          Claim Date: 06/03/2019
HATILLO, PR 00659                                   Debtor: KONA GRILL PUERTO RICO, INC.



UNSECURED                  Claimed:                         $3,815.00
STATE INSURANCE FUND CORPORATION                    Claim Number: 103
C/O KAREN GRANA MARTINEZ                            Claim Date: 06/17/2019
PO BOX 365028                                       Debtor: KONA GRILL PUERTO RICO, INC.
SAN JUAN, PR 00936


PRIORITY                   Claimed:                     $53,589.76
V SUAREZ & CO INC                                   Claim Number: 120
PO BOX 364588                                       Claim Date: 07/01/2019
SAN JUAN, PR 00936                                  Debtor: KONA GRILL PUERTO RICO, INC.



UNSECURED                  Claimed:                         $2,422.59
WATER TREATMENT SPECIALISTS INC                     Claim Number: 141
ATTN JORGE SAEZ                                     Claim Date: 07/30/2019
PO BOX 11609                                        Debtor: KONA GRILL PUERTO RICO, INC.
SAN JUAN, PR 00922


UNSECURED                  Claimed:                         $2,069.44
MESSER GAS PUERTO RICO INC                          Claim Number: 203
PO BOX 363868                                       Claim Date: 08/12/2019
SAN JUAN, PR 00936                                  Debtor: KONA GRILL PUERTO RICO, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                          $562.28




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 1
Name of proof of claims where to                     Case   19-10953-CSS       Doc 562     Filed 01/08/20   Page 135 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10961)



INTEC INDUSTRIAL TECHNOLOGY INC                     Claim Number: 204
PO BOX 51398                                        Claim Date: 08/12/2019
TOA BAJA, PR 00950-1358                             Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $420.80              Scheduled:                $420.80
ECOLAB MANUFACTURING INC                            Claim Number: 10011
PO BOX 60-7086                                      Claim Date: 05/07/2019
BAYAMON, PR 00960-7086                              Debtor: KONA GRILL PUERTO RICO, INC.



SECURED                    Claimed:                          $0.00 UNLIQ
UNSECURED                  Claimed:                     $10,130.51 UNLIQ
JAN-PRO OF PUERTO RICO INC                          Claim Number: 10030
EDIFICIO EL SENORIAL                                Claim Date: 05/10/2019
124 AVE WINSTON CHURCHILL STE 4 PISO 2              Debtor: KONA GRILL PUERTO RICO, INC.
SAN JUAN, PR 00926


UNSECURED                  Claimed:                          $825.10
WARCO GROUP CORP                                    Claim Number: 10061
ATTN DEPARTAMENTO DE COBROS                         Claim Date: 05/20/2019
PO BOX 1868                                         Debtor: KONA GRILL PUERTO RICO, INC.
TRUJILLO ALTO, PR 00977-1868


UNSECURED                  Claimed:                          $267.60
PLAZA CELLARS                                       Claim Number: 10072
PO BOX 363328                                       Claim Date: 05/28/2019
SAN JUAN, PR 00936-3328                             Debtor: KONA GRILL PUERTO RICO, INC.



UNSECURED                  Claimed:                         $5,253.34




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 2
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562       Filed 01/08/20   Page 136 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10961)



COCA COLA PUERTO RICO BOTTLERS                      Claim Number: 10087
PO BOX 51985                                        Claim Date: 06/06/2019
TOA BAJA, PR 00950-1985                             Debtor: KONA GRILL PUERTO RICO, INC.
                                                    Comments: DOCKET: 537 (12/17/2019)


UNSECURED                  Claimed:                         $3,386.83
MEDALLA DISTRIBUTORS                                Claim Number: 10088
PO BOX 51985                                        Claim Date: 06/06/2019
TOA BAJA, PR 00950-1985                             Debtor: KONA GRILL PUERTO RICO, INC.



UNSECURED                  Claimed:                          $993.22
SJG ACQUISITION CORP                                Claim Number: 10118
P. O. BOX 9021632                                   Claim Date: 06/25/2019
SAN JUAN, PR 0902-1632                              Debtor: KONA GRILL PUERTO RICO, INC.



UNSECURED                  Claimed:                         $9,536.24
MESSER GAS PUERTO RICO INC                          Claim Number: 10134
ATTN IVELLISE LAZU MENDEZ                           Claim Date: 07/15/2019
PO BOX 363868                                       Debtor: KONA GRILL PUERTO RICO, INC.
SAN JUAN, PR 00936                                  Comments: DOCKET: 537 (12/17/2019)
                                                    Claim Out of Balance

UNSECURED                  Claimed:                          $562.28
PLAZA FOOD SYSTEMS                                  Claim Number: 10143
HC-5 BOX 55900                                      Claim Date: 07/30/2019
CAGUAS, PR 00725                                    Debtor: KONA GRILL PUERTO RICO, INC.



UNSECURED                  Claimed:                     $34,652.20 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 3
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562       Filed 01/08/20   Page 137 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10961)



SEA WORLD LLC                                       Claim Number: 10176
PO BOX 361986                                       Claim Date: 08/19/2019
SAN JUAN, PR 00936-1986                             Debtor: KONA GRILL PUERTO RICO, INC.



UNSECURED                  Claimed:                     $13,233.91
PLAZA INTERNACIONAL PUERTO RICO LLC                 Claim Number: 10197
ATTN ANDREW S CONWAY                                Claim Date: 08/29/2019
C/O TAUBMAN                                         Debtor: KONA GRILL PUERTO RICO, INC.
200 E LONG LAKE RD, STE 300                         Comments: DOCKET: 537 (12/17/2019)
BLOOMFIELD HILLS, MI 48304

UNSECURED                  Claimed:                    $647,851.08
PUERTO RICO - MUNICIPALITY OF SAN JUAN              Claim Number: 10214
PO BOX 988                                          Claim Date: 09/05/2019
AGUADILLA, PR 00605                                 Debtor: KONA GRILL PUERTO RICO, INC.
(787) 891-4255


UNSECURED                  Claimed:                         $1,144.71




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 4
Name of proof of claims where to                     Case   19-10953-CSS     Doc 562         Filed 01/08/20   Page 138 of 146            Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (19-10961)




                                                                       Summary Page

                 Total Number of Filed Claims:                 18                                             Claimed Amount     Allowed Amount

                                                                           Administrative:                               $0.00              $0.00
                                                                           Priority:                                $54,152.04              $0.00
                                                                           Secured:                                      $0.00              $0.00
                                                                           Unsecured:                              $736,564.85              $0.00
                                                                           Total:                                  $790,716.89              $0.00
Name of proof of claims where to                    Case 19-10953-CSS    Doc 562     Filed 01/08/20   Page 139 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (NON-MATCH)



WINEBOW GROUP, THE                            Claim Number: 43
C/O WINEBOW INC                               Claim Date: 05/21/2019
PO BOX 2023                                   Debtor: KONA MACADAMIA, INC.
PINEBROOK, NJ 07058


UNSECURED                  Claimed:                  $484.30
WINEBOW GROUP, THE                            Claim Number: 44
C/O WINEBOW INC                               Claim Date: 05/21/2019
PO BOX 2023                                   Debtor: KONA SUSHI, INC.
PINEBROOK, NJ 07058


UNSECURED                  Claimed:                  $252.00
HAPPY HUCKSTER CORP                           Claim Number: 46
DBA FARMART PRODUCE                           Claim Date: 05/20/2019
ATTN WILLIAM JEFFERSON                        Debtor: KONA GRILL, INC.
1111 E ASHLAND AVE
FOLCROFT, PA 19032

UNSECURED                  Claimed:               $22,149.96
A-1 LOCKSMITH                                 Claim Number: 63
2508 HIGHLANDER WAY SUITE 230                 Claim Date: 05/31/2019
CARROLLTON, TX 75006                          Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                  $465.48
STATE INSURANCE FUND CORPORATION              Claim Number: 103
C/O KAREN GRANA MARTINEZ                      Claim Date: 06/17/2019
PO BOX 365028                                 Debtor: KONA GRILL PUERTO RICO, INC.
SAN JUAN, PR 00936


PRIORITY                   Claimed:               $53,589.76




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
Name of proof of claims where to                    Case 19-10953-CSS   Doc 562      Filed 01/08/20   Page 140 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (NON-MATCH)



FULTON COUNTY TAX COMMISSIONER                Claim Number: 118
141 PRYOR ST, STE 1106                        Claim Date: 06/28/2019
ATLANTA, GA 30303                             Debtor: KONA MACADAMIA, INC.
                                              Comments: EXPUNGED
                                              DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                $9,161.31 CONT
WATER TREATMENT SPECIALISTS INC               Claim Number: 141
ATTN JORGE SAEZ                               Claim Date: 07/30/2019
PO BOX 11609                                  Debtor: KONA GRILL PUERTO RICO, INC.
SAN JUAN, PR 00922


UNSECURED                  Claimed:                $2,069.44




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
Name of proof of claims where to                    Case 19-10953-CSS     Doc 562         Filed 01/08/20   Page 141 of 146            Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (NON-MATCH)




                                                                    Summary Page

               Total Number of Filed Claims:             7                                                 Claimed Amount     Allowed Amount

                                                                        Administrative:                               $0.00              $0.00
                                                                        Priority:                                $62,751.07              $0.00
                                                                        Secured:                                      $0.00              $0.00
                                                                        Unsecured:                               $25,421.18              $0.00
                                                                        Total:                                   $88,172.25              $0.00
Name of proof of claims where to                    Case   19-10953-CSS       Doc 562   Filed 01/08/20   Page 142 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (NO CASE)



TIMBERLAKE MECHANICAL SERVICES INC                 Claim Number: 7
7042 ALAMO DOWNS PKWY #300                         Claim Date: 05/07/2019
SAN ANTONIO, TX 78238                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                        $2,840.38
COLORADO COMFORT PRODUCTS                          Claim Number: 13
255 WYANDOT ST                                     Claim Date: 05/13/2019
DENVER, CO 80223                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                        $1,237.05
RSR FORMERLY TAYLOR OF IDAHO                       Claim Number: 33
272 SW 5TH AVE                                     Claim Date: 05/21/2019
MERIDIAN, ID 83642                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                          $28.24
TEVORA BUSINESS SOLUTIONS INC                      Claim Number: 64
17875 VON KARMAN AVE STE 100                       Claim Date: 05/31/2019
IRVINE, CA 92614                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                    $19,814.95
LOUISIANA FRESH PRODUCE                            Claim Number: 79
1001 S DUPRE ST                                    Claim Date: 06/04/2019
NEW ORLEANS, LA 70125                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                        $5,762.40




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 1
Name of proof of claims where to                    Case   19-10953-CSS       Doc 562   Filed 01/08/20   Page 143 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (NO CASE)



NEVADA BAR & RESTAURANT SUPPLY                     Claim Number: 101
PO BOX 97661                                       Claim Date: 06/17/2019
LAS VEGAS, NV 89193                                Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $564.51
RICHARDSON, JENNIFER                               Claim Number: 111
219 N DERBYSHIRE AVE                               Claim Date: 06/24/2019
ARLINGTON HEIGHTS, IL 60004                        Debtor: KONA GRILL, INC.
                                                   Comments: POSSIBLY AMENDED BY 206
                                                   Amended by Claim 206

UNSECURED                  Claimed:                           $9.21
ALSCO INC                                          Claim Number: 226
3323 EAST COMMERCE ST                              Claim Date: 08/19/2019
SAN ANTONIO, TX 78220                              Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                        $2,917.10
JLWC ASSOCIATES LLC                                Claim Number: 252
9120 I-BEAM LANE                                   Claim Date: 08/27/2019
MANASSAS, VA 20110                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $182.34
SEATTLE FISH COMPANY                               Claim Number: 255
6211 E 42ND AVE                                    Claim Date: 08/28/2019
DENVER, CO 80216                                   Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                    $13,536.74




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 2
Name of proof of claims where to                    Case   19-10953-CSS       Doc 562   Filed 01/08/20   Page 144 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (NO CASE)



CONSTELLATION NEW ENERGY INC                       Claim Number: 274-01
ATTN C BRADLEY BURTON                              Claim Date: 09/04/2019
1310 POINT ST, 12TH FL                             Debtor: KONA GRILL, INC.
BALTIMORE, MD 21231


UNSECURED                  Claimed:                        $8,409.27
CONSTELLATION NEW ENERGY INC                       Claim Number: 274-02
ATTN C BRADLEY BURTON                              Claim Date: 09/04/2019
1310 POINT ST, 12TH FL                             Debtor: KONA GRILL, INC.
BALTIMORE, MD 21231                                Comments: EXPUNGED
                                                   DOCKET: 538 (12/17/2019)

ADMINISTRATIVE             Claimed:                        $7,501.62
PRIORITY                   Claimed:                          $109.78
COUVERTIER RIVERA, GAMALIEL                        Claim Number: 284
URB JARDINES DE BORINQUEN                          Claim Date: 09/09/2019
CAROLINA, PR 00985                                 Debtor: KONA GRILL, INC.
                                                   Comments: EXPUNGED
                                                   DOCKET: 536 (12/17/2019)

PRIORITY                   Claimed:                        $7,000.00
SECURED                    Claimed:                        $1,200.00
UNSECURED                  Claimed:                        $1,800.00
HAPPY FISH, THE                                    Claim Number: 287
2553 E DETROIT PL                                  Claim Date: 09/19/2019
CHANDLER, AZ 85225                                 Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                        $9,430.00
SILVER SERVICE REFRESHMENT SYSTEMS INC             Claim Number: 291
6255 N HOLLYWOOD BLVD #125                         Claim Date: 09/23/2019
NORTH LAS VEGAS, NV 89115                          Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $545.25




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 3
Name of proof of claims where to                    Case   19-10953-CSS       Doc 562   Filed 01/08/20   Page 145 of 146   Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (NO CASE)



PHILLIPS, SHITARIYALE                              Claim Number: 309
8155 RICHMOND AVE #516                             Claim Date: 01/06/2020
HOUSTON, TX 77063                                  Debtor: KONA GRILL, INC.



UNSECURED                  Claimed:                         $389.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 4
Name of proof of claims where to                    Case   19-10953-CSS     Doc 562         Filed 01/08/20   Page 146 of 146            Date: 01/07/2020
Numerical Claims Register for Kona Grill, Inc. (NO CASE)




                                                                      Summary Page

                Total Number of Filed Claims:                 16                                             Claimed Amount     Allowed Amount

                                                                          Administrative:                           $7,501.62              $0.00
                                                                          Priority:                                 $7,109.78              $0.00
                                                                          Secured:                                  $1,200.00              $0.00
                                                                          Unsecured:                               $67,466.44              $0.00
                                                                          Total:                                   $83,277.84              $0.00
